Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 1 of 124
                                                                         1

                   UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


   RODNEY GRANT,                               CASE NO.
                Plaintiff,                     17-cv-2797-NJB-DMD
   VERSUS


   MARLIN GUSMAN, et al.,
                Defendants.




                30(b)(6) DEPOSITION OF THE DEPARTMENT OF
   PUBLIC SAFETY & CORRECTIONS, through its designated
   representative, ANGELA GRIFFIN, given in the
   above-entitled cause, pursuant to the following
   stipulation, before Sandra P. DiFebbo, Certified
   Shorthand Reporter, in and for the State of
   Louisiana, at the Department of Corrections, 504
   Mayflower Street Baton Rouge, Louisiana, on the
   10th day of January, 2020.




                SOUTHERN COURT REPORTERS, INC.
                         (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 2 of 124
                                                                              2

1       APPEARANCES:
2
3                    LAW OFFICE OF WILLIAM MOST, L.L.C.
                     BY: WILLIAM MOST,
4                    ATTORNEY AT LAW
                     201 St. Charles Avenue
5                    Suite 114-101
                     New Orleans, Louisiana 70170
6                    Representing the Plaintiff
7
8
                     LOUISIANA DEPARTMENT OF JUSTICE
9                    OFFICE OF THE ATTORNEY GENERAL
                     LITIGATION DIVISION, CIVIL RIGHTS SECTION
10                   BY: PHYLLIS GLAZER,
                     ATTORNEY AT LAW
11                   1885 N. Third Street
                     Fourth Floor
12                   Baton Rouge, Louisiana 70802
                     Representing the State of Louisiana,
13                   Department of Corrections
14
15      Reported By:
16
17                   Sandra P. DiFebbo
                     Certified Shorthand Reporter
18                   State of Louisiana
19
20
21
22
23
24
25



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 3 of 124
                                                                              3

1           E X A M I N A T I O N                      I N D E X
2
3                                                         Page
4       BY MR. MOST:                                        5
5
6
7
8           E X H I B I T                               I N D E X
9                                    Page
10
11      Exhibit 1                                           11
12      Exhibit 2                                           12
13      Exhibit 3                                           18
14      Exhibit 4                                           42
15      Exhibit 5                                           43
16      Exhibit 6                                           60
17      Exhibit 7                                           65
18      Exhibit 8                                           69
19      Exhibit 9                                           81
20      Exhibit 10                                          84
21      Exhibit 11                                          86
22      Exhibit 12                                          88
23      Exhibit 13                                          107
24      Exhibit 14                                          108
25      Exhibit 15                                          118



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 4 of 124
                                                                              4

1                     S T I P U L A T I O N
2
3                           It is stipulated and agreed by and
4       between Counsel for the parties hereto that the
5       deposition of THE DEPARTMENT OF PUBLIC SAFETY &
6       CORRECTIONS, through its designated representative,
7       ANGELA GRIFFIN is hereby being taken pursuant to
8       the Federal Rules of Civil Procedure for all
9       purposes in accordance with law;
10                       That the formalities of reading and
11      signing are specifically reserved;
12                       That the formalities of sealing,
13      certification, and filing are hereby specifically
14      waived.
15                       That all objections, save those as to
16      the form of the question and responsiveness of the
17      answer are hereby reserved until such time as this
18      deposition or any part thereof is used or sought to
19      be used in evidence.
20                                 * * * * *
21                       Sandra P. DiFebbo, Certified Shorthand
22      Reporter, in and for the State of Louisiana,
23      officiated in administering the oath to the
24      witness.
25



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 5 of 124
                                                                              5

1                  ANGELA GRIFFIN, 504 Mayflower Street,
2            Baton Rouge, Louisiana, 70802, having been
3            first duly sworn, was examined and testified on
4            her oath as follows:
5       EXAMINATION BY MR. MOST:
6             Q.     Would you state your name for the record,
7       please.
8             A.     Angela Griffin.
9             Q.     Good morning, Angela.
10            A.     Good morning.
11            Q.     Do you mind if I call you Angela?              I will
12      also call you Ms. Griffin, if that is your
13      preference.
14            A.     No.    Angela is fine.
15                   MR. MOST:
16                          Phyllis, can we stipulate that this
17                      deposition was properly noticed, and
18                      the court reporter is duly qualified?
19                   MS. GLAZER:
20                          Yes.
21                   MR. MOST:
22                          Thank you.
23      BY MR. MOST:
24            Q.     So, Angela, I'm William Most.             We've met
25      before.     I am the attorney for Rodney Grant.               Are



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 6 of 124
                                                                              6

1       you familiar with the case of Grant v. Gusman?
2       Just that it is a case?
3             A.     Yes.
4             Q.     I believe you testified as a 30(b)(6)
5       witness previously in this case, correct?
6             A.     Yes.
7                    MS. GLAZER:
8                           Wait.     In this case?
9                    MR. MOST:
10                          Yes.     We did those big picture
11                      depositions that was for five different
12                      cases.      She was one of the witnesses.
13                   MS. GLAZER:
14                          Let's clarify it wasn't this --
15                      Yeah, all right.
16      BY MR. MOST:
17            Q.     To clarify, you were a 30(b)6 witness in
18      a deposition that covered this case and several
19      others, correct?
20            A.     Yes.
21            Q.     You realize you are under oath today?
22            A.     Yes.
23            Q.     And that your answers here today have the
24      same force as if we were in a courtroom with a
25      judge and jury?



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 7 of 124
                                                                              7

1              A.    Yes.
2              Q.    Is there anything that would prevent you
3       from giving me your full attention today?
4              A.    No.
5              Q.    Are you taking any medications or
6       suffering from any illness that would prevent you
7       from understanding my questions or answering them
8       fully and truthfully?
9              A.    No.
10             Q.    Anything else that prevents you from
11      giving me complete, accurate, truthful answers?
12             A.    No.
13             Q.    And we've been through this before, but
14      if you need to take a break at any time for work
15      related reasons or to use the restroom, smoke
16      break, copy break, let me know, and we'll do that.
17             A.    Okay.
18             Q.    You are already excellent at this I know,
19      but if I ask a question, please let me finish the
20      question before you answer.            I'll do the same to
21      you.    I'll try to wait for you to finish answering
22      the question before I ask the next one.                Does that
23      sound good?
24             A.    Okay.
25             Q.    If you don't understand one of my



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 8 of 124
                                                                              8

1       questions, would you agree to let me know that you
2       don't understand so that I can rephrase rather than
3       answering?
4             A.     Okay.
5             Q.     We're here today for Rodney Grant versus
6       Gusman.     That case, correct?
7             A.     Correct.
8             Q.     And you understand that today you are the
9       witness designated to speak for the Department of
10      Public Safety & Corrections, correct?
11            A.     Yes.
12            Q.     I may say today the department, the DOC,
13      or the Department of Public Safety & Corrections.
14      By those phrases, I mean all the same thing.                  Will
15      you understand that?
16            A.     Yes.
17            Q.     You understand those terms all to refer
18      to the same thing?
19            A.     Yes.
20            Q.     So today you are made available to
21      represent the knowledge of the Department of
22      Corrections, right?
23            A.     Yes.
24            Q.     So when I ask the question, I may say
25      you, but I'm really asking the question of the



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 9 of 124
                                                                              9

1       Department of Corrections.           Agreed?
2             A.     Agreed.
3             Q.     When you give an answer, you are giving
4       the answer of the Department of Corrections,
5       agreed?
6             A.     Right.
7             Q.     Unlike a normal deposition, generally, I
8       don't know won't be a sufficient answer today,
9       because the DOC has an obligation to produce
10      someone who does know.          Agreed?
11            A.     Agree.
12            Q.     When did you start preparing for this
13      deposition?
14            A.     For the deposition today, I'm trying to
15      think.     It was day before yesterday or -- I met
16      with Phyllis.
17                   THE WITNESS:
18                          What day did you come?
19                   MS. GLAZER:
20                          Wednesday.
21                   THE WITNESS:
22                          I knew about the case and working on
23                      it it's been a while, since the other
24                      -- all the bulk cases.          I don't know
25                      when that date is.



                     SOUTHERN COURT REPORTERS, INC.
                              (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 10 of 124
                                                                               10

1       BY MR. MOST:
2              Q.     Sure.     So for this deposition, the topics
3       specific to this deposition, you started preparing
4       on Wednesday of this week?
5              A.     Correct.
6              Q.     Approximately how much time did you spend
7       preparing for this deposition?
8              A.     About an hour and a half, I guess, going
9       over it and looking at what happened.
10             Q.     Who was there when you prepared?
11             A.     Phyllis.
12                    MS. GLAZER:
13                            And Beau was over the phone.
14                    THE WITNESS:
15                            And Beau on the phone.
16      BY MR. MOST:
17             Q.     I'm not going to ask you to tell me
18      anything about what you discussed with them, but
19      what documents did you look at to prepare for this
20      deposition?
21             A.     The offender's complete file.
22             Q.     By the offender, you mean Rodney Grant?
23             A.     Yes.
24             Q.     Did you look over any documents that you
25      have not provided me here today?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 11 of 124
                                                                               11

1               A.    Other than the deposition questions.
2               Q.    The Notice of Deposition?
3               A.    Right.
4               Q.    Part of the packet you provided me today
5       is some typewritten notes that says "Draft" on it.
6       Are these your notes that you prepared for today's
7       deposition?
8               A.    These are the notes I prepared while
9       going through Rodney Grant's file.
10              Q.    This week?
11              A.    Correct.
12              Q.    Did you have any other notes, perhaps
13      handwritten notes, besides these ones you provided
14      here?
15              A.    If I did, it just was the same thing, but
16      I just retyped them to better read them.
17              Q.    So if there were handwritten notes, they
18      would reflect what is typewritten here, the same
19      information?
20              A.    Correct.
21              Q.    Let's label this Exhibit 1.
22                    MS. GLAZER:
23                          Do you want to attach that to the
24                      deposition?
25                    MR. MOST:



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 12 of 124
                                                                               12

1                            Yeah.    Is that all right with you?
2                     MS. GLAZER:
3                            No, that's fine.        I just want to
4                       make sure you attach it.
5                     MR. MOST:
6                            Exhibit 1 will be attached to the
7                       deposition.
8                     MS. GLAZER:
9                            Just for the record, that is the
10                      typewritten notes that Angela prepared
11                      ahead of today's deposition.
12                    MR. MOST:
13                           Right.    I'll probably take a minute
14                      in a few moments to read through this
15                      carefully just so we're on the same
16                      page.
17      BY MR. MOST:
18             Q.     So the next thing we're going to look at
19      is the notice of today's deposition, which I'm
20      going to mark as Exhibit 2 and attach to the
21      deposition.       Do you recognize this document?
22             A.     Yes.
23             Q.     Have you taken a look at this document in
24      the past?
25             A.     Yes.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 13 of 124
                                                                               13

1              Q.     So I'm going to look at each of these
2       topics.     Today we've agreed that we're only going
3       to cover Topics 1 through 6, and 7 through 12 will
4       be handled at a subsequent deposition.                So we'll
5       just look through Topics 1 through 6.                For Topic
6       Number 1, are you prepared to testify today about
7       this topic?
8              A.     Yes.
9              Q.     My understanding is you are prepared
10      today to talk about all the steps that DOC took
11      regarding Rodney Grant in 2016, correct?
12             A.     Correct.
13             Q.     Other than what we've already discussed,
14      did you look at any documents or consult with
15      anyone in preparation for this topic?
16             A.     In the past, other than in the past when
17      we did the big bulk, we did try and find out if
18      anybody had any e-mails, anything to do with these
19      cases, which was turned over to the -- I think
20      there is one in there.           Back in the past but not
21      going over it this week for this deposition.
22             Q.     Great.     Topic Number 2 is, "All steps
23      taken by any DOC personnel with regard to the post-
24      sentence obtaining of records regarding Rodney
25      Grant from the clerk of court."              Are you prepared



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 14 of 124
                                                                               14

1       to testify today about this topic?
2              A.     I am.
3              Q.     Other than the documents you provided,
4       did you look at any documents or talk to anybody
5       this week to prepare for this topic?
6              A.     No.
7              Q.     Topic Number 3 is, "Any communications
8       between any DOC personnel and OPSO or Judge Buras
9       regarding Rodney Grant."           I'll pause there for a
10      second to say OPSO, do you understand that to refer
11      to the Orleans Parish Sheriff's Office?
12             A.     Yes.
13             Q.     Today I may say the sheriff or the
14      Orleans Sheriff or OPSO.           I'll mean all the same
15      thing.      Do you understand that I mean all the same
16      thing?
17             A.     Yes.
18             Q.     Are you prepared today to talk about this
19      Topic Number 3?
20             A.     Yes.
21             Q.     Other than what you've provided, did you
22      look at any documents or talk to anybody, other
23      than your lawyers, this week about this topic?
24             A.     No.
25             Q.     Topic Number 4 is, "Any reasons why OPSO



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 15 of 124
                                                                               15

1       cannot or does not take a person sentenced to DOC
2       time and immediately deliver them to DOC custody
3       after sentencing."         Are you prepared today to
4       testify about this topic?
5              A.     Yes.
6              Q.     Other than what you've provided, did you
7       look at any documents or talk to anyone other than
8       your lawyers this week to prepare for this topic?
9              A.     No.
10             Q.     Topic Number 5 is, "Any reasons why OPSO
11      cannot conduct its own time computation of persons
12      sentenced to the custody of the DOC."                Are you
13      prepared to testify today about this topic?
14             A.     Yes.
15             Q.     Did you look at any documents, other than
16      what you've provided, or talk to anyone, other than
17      your lawyers, this week about this topic?
18             A.     No.
19             Q.     The last one is Number 6, "Any reasons
20      why OPSO cannot release a person sentenced to the
21      custody of the DOC if OPSO knows that person's
22      sentence is complete." Are you prepared today to
23      talk about that topic?
24             A.     Yes.
25             Q.     Did you look at any documents, other than



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 16 of 124
                                                                               16

1       what you provided here today, or talk to anyone,
2       other than your lawyers, to prepare this week for
3       this topic?
4              A.     No.
5              Q.     Great.       Okay.
6                     MR. MOST:
7                            Off the record.
8                     {BRIEF RECESS}.
9       BY MR. MOST:
10             Q.     I am going through this.           "Pulled
11      criminal history, (LA, CCH & FBI)."               Is that
12      document -- is that one of the ones in here?
13             A.     Yes.
14             Q.     Is it that one?
15             A.     Correct.
16             Q.     Are you going to know who wrote these
17      handwritten notes?
18             A.     No.
19                    MR. MOST:
20                           Would we be able to find out today,
21                      get someone here to say whose
22                      handwriting that might be?
23                    MS. GLAZER:
24                           No.
25                    MR. MOST:



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 17 of 124
                                                                               17

1                           Okay.
2                     MS. GLAZER:
3                           We might be able to find out whose
4                       handwriting it is, but I'm not bringing
5                       somebody into the deposition.             Let's
6                       just be clear.
7                     MR. MOST:
8                           That's fine.
9                     MS. GLAZER:
10                          Because what you said was can we get
11                      somebody in here today to say, and the
12                      answer to that question is no.
13                    MR. MOST:
14                          Oh, yeah.
15                    MS. GLAZER:
16                          Angela is the only deponent today,
17                      but can we maybe find out?            Maybe,
18                      possibly, yeah.
19                    MR. MOST:
20                          Yeah.     It just would be helpful to
21                      know who wrote this and when they wrote
22                      it, because I think that's part of the
23                      timeline.      So if you want to take a
24                      break and ask someone.           Maybe it will
25                      take a little but while we are doing



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 18 of 124
                                                                               18

1                       other things, to figure that out,
2                       that's fine with me.          Do you want to
3                       take a break to do that?
4                     MS. GLAZER:
5                           Do you want us to do this each time?
6                       Is there a way you can find out who
7                       signed that?
8                     THE WITNESS:
9                           We're just going to be speculating,
10                      asking other employees, because this is
11                      from 2016.       Our turnover rate is so
12                      great that it's going to be a guess
13                      that another employee is going to say,
14                      well, that looks like so and so's.
15      BY MR. MOST:
16             Q.     Is Janille Townsel here?
17             A.     No.   She left in 2016.         I don't know if
18      we want to speculate just somebody guessing whose
19      it is.      I don't want to --
20             Q.     If we can't figure it out, we can't
21      figure it out.        I'm going to mark this document as
22      Exhibit 3 and attach it to the deposition record.
23      This document that I marked as Exhibit 3 is what
24      you've got here in the notes as the Criminal
25      History (LA CCH & FBI); is that right?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 19 of 124
                                                                               19

1              A.     Yes.
2              Q.     So the DOC got this on July 7, 2016?
3              A.     We actually pull it ourselves, yeah.
4              Q.     So the DOC has direct access to this
5       database?
6              A.     Correct.
7              Q.     It says here, "Requested by Danna Lawton
8       or Deanna?
9              A.     Deanna Lawton.
10             Q.     Is she someone here at the DOC?
11             A.     She works here at the DOC.
12             Q.     Is she the person who pulled this?
13             A.     She pulled it, right.
14             Q.     Angela, one thing you mention in your
15      notes, and maybe I've heard it before, but it
16      doesn't sound familiar to me, is the Oracle File
17      Capture System.        What is that?
18             A.     That's where we scan all of the
19      offenders' files.
20             Q.     So that's a computer system where you
21      store scanned versions of paper files?
22             A.     Correct.
23             Q.     Are all of the paper files in PreClass
24      for time comp scanned into this system?
25             A.     Not all files.       We started in 2013 with



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 20 of 124
                                                                               20

1       initial, so those will be in any -- it's just
2       different ones on parole violators, and older files
3       are not, so, no, not all files are scanned.
4              Q.     For, say, 2019, would all those files be
5       scanned or most of them?
6              A.     Yes.
7              Q.     All of them?
8              A.     All of them.
9              Q.     Do you know what OCR is?           It is also
10      called Optical Character Recognition. It's when you
11      scan something, the computer sometimes looks at the
12      paper and turns what's on the page into text that
13      you can highlight and copy.            Do you know if the
14      Oracle system does that?
15             A.     I don't know, yeah.
16             Q.     That's fine.       So Angela, what is your job
17      here at the DOC?
18             A.     I oversee the PreClass Department.              I
19      oversee the managers of the PreClass Department
20      that handles -- that oversees the department that
21      does time comp and initial cases and any
22      convictions to DOC.
23             Q.     PreClass is the department that receives
24      documents as inmates are sentenced to the custody
25      of the Department of Corrections, processes them,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 21 of 124
                                                                               21

1       calculates their time, and distributes them around
2       the Department of Corrections system; is that
3       right?
4              A.     Correct.
5              Q.     So you are the top person in that
6       department?
7              A.     Correct.
8              Q.     This is something not personal to you.                   I
9       ask this of everyone.          Have you ever been arrested?
10             A.     No.
11             Q.     So we're going to get into the step by
12      step of what happened to Rodney Grant, but,
13      initially, I want to ask some background questions.
14      Part of the DOC's job is to protect the
15      constitutional rights of the person sentenced to
16      the custody of the DOC, right?
17                    MS. GLAZER:
18                            Objection.     Calls for a legal
19                      conclusion.        This is outside the scope
20                      of the deposition notice.
21      BY MR. MOST:
22             Q.     Okay.     You can answer.
23                    MS. GLAZER:
24                            No.   This is outside the scope of
25                      the deposition.        Which part of this --



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 22 of 124
                                                                               22

1                       which part of -- which deposition
2                       topic, 1 through 6, pertains to the
3                       DOC's general obligations with regard
4                       to the constitutional rights of
5                       offenders in its custody?
6                     MR. MOST:
7                           It is not proper, however, for
8                       counsel to instruct a witness not to
9                       answer a question merely because it
10                      isn't about the designated deposition
11                      topics.
12                          To the contrary, deposing attorney
13                      ordinarily may question a 30(b)(6)
14                      deponent as broadly as any other
15                      deponent, see, e.g., King v. Pratt &
16                      Whitney, 161 F.R.D. 475. in cite 476
17                      Southern District of Florida 1986.
18                      However, a 30(b)(6) witness' answers to
19                      questions beyond the scope of the
20                      30(b)6 topic will not bind the
21                      corporation.       Instead, they are treated
22                      as the witness' individual answers
23                      only, see, e.g., Washburg v. New York
24                      State Department of Education 567 F.2nd
25                      513, 521 Southern District of New York,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 23 of 124
                                                                               23

1                       2008.
2                           Are you going to continue to
3                       instruct the deponent not to answer?
4                     MS. GLAZER:
5                           With that stipulation, based on a
6                       Southern District of Florida case, even
7                       though we're in Louisiana, any answers
8                       you give, to which I object as being
9                       outside the scope of the 30(b)(6)
10                      deposition topics that are on this
11                      notice, are going to be answers of
12                      yours personally and not answers on
13                      behalf of the department.
14                          So answer to the extent that you are
15                      able to.
16                    MR. MOST:
17                          To be clear, I'm not stipulating to
18                      anything.      I am just offering the state
19                      of the law as I understand it.             Agreed?
20                    MS. GLAZER:
21                          I don't know what you understand or
22                      what your -- I understand that you are
23                      not stipulating to anything.
24                    MR. MOST:
25                          Right.     Okay. Let's see.        I'll



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 24 of 124
                                                                               24

1                       restate the question, and you can just
2                       say same objection or whatever you want
3                       to.
4       BY MR. MOST:
5              Q.     Angela, part of the job of the DOC is               to
6       protect the constitutional rights of all the people
7       sentenced to the custody of the DOC, correct?
8                     MS. GLAZER:
9                             I object to that question on the
10                      grounds that it is outside the scope of
11                      the 30(b)(6) deposition, outside the
12                      scope of Miss Griffin's designation as
13                      a department representative.             Any
14                      answer she is able to give is her own.
15                    THE WITNESS:
16                            I'm not sure about constitutional
17                      rights for the offender.
18      BY MR. MOST:
19             Q.     Ms. Griffin, do you agree that no
20      individual can be held in jail or prison in the
21      absence of legal authority to keep them there?
22                    MS. GLAZER:
23                            Objection.     It calls for a legal
24                      conclusion, and I repeat the previous
25                      objection.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 25 of 124
                                                                               25

1                     THE WITNESS:
2                           Again, I'm not sure of the legal
3                       part of that.
4       BY MR. MOST:
5              Q.     Do you agree that an incarcerated person
6       has a right not to be in prison beyond the term of
7       their sentence?
8                     MS. GLAZER:
9                           I object.      It calls for a legal
10                      conclusion.       I restate the previous
11                      objections.
12                    THE WITNESS:
13                          And my answer would be that that's
14                      such a broad question that it would
15                      depend on what each situation would be
16                      would be a different answer.
17      BY MR. MOST:
18             Q.     What situations would there be where
19      someone would not have the right not to be in
20      prison beyond the term of their sentence?
21                    MS. GLAZER:
22                          Objection.       Calls for a legal
23                      conclusion, outside the scope of the
24                      deposition topics.         I'm getting really
25                      frustrated here.         There are six



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 26 of 124
                                                                               26

1                       deposition topics here.           This is a
2                       harassment and waste of time, in
3                       addition to the fact that you've
4                       already, as you've stated on the record
5                       here, taken a 30(b)(6) deposition of
6                       the department.
7                            If you want the department's answers
8                       to these questions, those should have
9                       been a topic for which a proper
10                      designee could be made.           Feel free to
11                      continue, but I'm, for the record,
12                      stating that this is starting to be
13                      harassment and a waste of time.
14                    MR. MOST:
15                           Okay.
16      BY MR. MOST:
17             Q.     You want me to restate the question?
18             A.     Yes.
19             Q.     What situations would there be where an
20      incarcerated person does not have the right to not
21      be in prison beyond the term of their sentence?
22             A.     I would really need to look into some
23      things to give an answer.            I can't answer that just
24      right off.
25             Q.     You don't know any off the top of your



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 27 of 124
                                                                               27

1       head?
2               A.    Yeah.     If an inmate is not DNA'd, he
3       cannot be released no matter if he has completed
4       his sentence.         That's one of them.        He has no DNA
5       done.
6               Q.    Are there any others?
7               A.    Not right off the top of my head.
8               Q.    So it sounds to me like you are saying
9       once someone's sentence is complete, there are
10      still some administrative tasks that need to be
11      completed, like DNA, before that person is
12      released; is that right?
13              A.    Correct.
14              Q.    But there would not be any reason to hold
15      someone for weeks or a month or years past the end
16      of their sentence, correct?
17                    MS. GLAZER:
18                            Objection to form.
19                    THE WITNESS:
20                            It depends on how long it takes to
21                      do things that are necessary, that are
22                      legally necessary.
23      BY MR. MOST:
24              Q.    Do those administrative tasks we were
25      just talking about ever take weeks or months or



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 28 of 124
                                                                               28

1       years?
2              A.     I don't know how long they take for all
3       of them.
4              Q.     Have you ever seen those administrative
5       tasks take weeks or months or years?
6              A.     I know we've had some in the past that
7       have taken a while, but I can't tell you exactly
8       how long they've taken.
9              Q.     Let's talk about Rodney Grant.             Rodney
10      Grant, on June 30, 2016, was sentenced in Orleans
11      Criminal District Court to a sentence of one year
12      with credit for time served from 9/14/08 through
13      2015, correct?
14                    MS. GLAZER:
15                            Object to form.
16      BY MR. MOST:
17             Q.     Would you like to look at his sentence?
18      I can show it to you if it's helpful to refresh.
19             A.     Can you restate the question?
20             Q.     Sure.     So you are looking at Mr. Grant's
21      sentencing order in front of you, right?
22             A.     Yes.
23             Q.     Rodney Grant, on June 30th, 2016, was
24      sentenced in Orleans Criminal District Court to a
25      one-year sentence with credit for time served from



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 29 of 124
                                                                               29

1       9/14/08 through 2015, correct?
2               A.    Yes.
3               Q.    Mr. Grant had served time in DOC custody
4       from 2008 to 2015, correct?
5               A.    I can't answer that as far as the dates
6       he served in DOC custody.
7               Q.    Would it be helpful to refresh your
8       recollection from Request for Admission Number 1
9       here?
10              A.    Okay.    I just do not have that sentence
11      back then, when he -- because he wasn't actually a
12      DOC offender from '08.           The paperwork -- what I can
13      look at today is just from when he became a DOC
14      offender, which is after '08.
15              Q.    So it's my understanding he served at
16      Dixon Correctional from '08 to '15.               Let's see if
17      we can find that.         This might be helpful.
18              A.    That's what I'm looking at.
19              Q.    Does this look like he was in DOC custody
20      at some point between '08 and 2015?
21              A.    It does.     It shows me from '09 to 2015.
22      That's why I'm saying I can't say from '08, because
23      I don't have anything showing me from '08, just
24      when he was convicted as a DOC offender from '09.
25              Q.    Would you agree that he spent multiple



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 30 of 124
                                                                               30

1       years in DOC custody between 2009 and 2015?
2              A.     Yes.
3              Q.     Definitely more than one year?
4              A.     Correct.
5              Q.     So Rodney Grant was sentenced to one year
6       with credit for time served between '08 and 2015,
7       right?
8              A.     Correct.
9              Q.     He had served more than one year between
10      '08 and 2015, correct?
11             A.     Correct.
12             Q.     So his sentence was complete once he was
13      sentenced, correct?
14             A.     That could be a multiple answer, because
15      credit for time served is time served on that case
16      itself.     He was actually serving on a whole nother
17      sentence at that time.           He wasn't being haled on
18      this charge at that time, so the credit for time
19      served, he wasn't serving on it.              So, originally,
20      we would not have given it -- Orleans tells us they
21      arrested him on it on June of '16.
22             Q.     Right.     You are talking about the
23      Criminal Code of Procedure, Article 880, that says
24      that an inmate is supposed to only be given credit
25      for time served for the crime they're being



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 31 of 124
                                                                               31

1       sentenced for?
2              A.     At the instant offense, right.
3              Q.     But are you familiar that cases like
4       Bodeye say that --
5                     MS. GLAZER:
6                           Objection.       Calls for a legal
7                       conclusion.
8                     MR. MOST:
9                           Wait for me to finish the question.
10                      You can object.        I'm fine with you
11                      objecting.       Just wait for me to finish
12                      the question.
13      BY MR. MOST:
14             Q.     Are you familiar that there is cases like
15      Bodeye that say that if the judge orders credit for
16      time served, even if it's for a different case, the
17      DOC is supposed to implement that judge's order?
18                    MS. GLAZER:
19                          Objection.       Calls for a legal
20                      conclusion.
21                    THE WITNESS:
22                          We are familiar with the Bodeye case
23                      name.
24      BY MR. MOST:
25             Q.     Were you familiar with Bodeye at the time



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 32 of 124
                                                                               32

1       of -- was the DOC familiar with Bodeye at the time
2       of Rodney Grant's sentencing?
3               A.    I can't answer that.         I would have to
4       look back to see when we were familiar with Bodeye.
5               Q.    If the Bodeye case came before Rodney
6       Grant's sentencing, would the DOC have been
7       familiar with it?
8               A.    I don't know if we would have been
9       familiar with it, even if it was before.                 I'm not
10      sure.
11              Q.    And I'll spell Bodeye.          It's B-O-D-E-Y-E.
12      Is that your understanding of it, too?
13              A.    Yes.
14              Q.    Rodney Grant was sentenced to one year
15      with credit for time served from '08 to 2015,
16      correct?
17                    MS. GLAZER:
18                            Asked and answered.
19                    THE WITNESS:
20                            Yes.
21      BY MR. MOST:
22              Q.    And he actually served for more than a
23      year within that time period, correct, on a
24      different charge?
25              A.    Okay.     Yes.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 33 of 124
                                                                               33

1              Q.     So under Bodeye, his sentence was
2       complete as of the date of sentencing, correct?
3              A.     I'm not sure at that time if Bodeye was
4       in effect or if we were processing under Bodeye at
5       that time.
6              Q.     But if Bodeye was in effect at that time,
7       his sentence would have been complete as of the
8       date of his sentencing, correct?
9                     MS. GLAZER:
10                          Objection.       Calls for a legal
11                      conclusion.
12                    THE WITNESS:
13                          I really don't know how we would
14                      have handled it in '16.           I can't say if
15                      it was finished, even with Bodeye.
16      BY MR. MOST:
17             Q.     But if the DOC had known about Bodeye, if
18      they were using Bodeye, if they were applying
19      Bodeye, under those circumstances, Mr. Grant's
20      sentence would have been complete as of the date of
21      his sentencing, correct?
22                    MS. GLAZER:
23                          Calls for a legal conclusion.
24                    THE WITNESS:
25                          We would have given credit, the



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 34 of 124
                                                                               34

1                       credit that the judge ordered.
2       BY MR. MOST:
3              Q.     And the judge had ordered credit that was
4       at least as much as his sentence, correct?
5              A.     Correct.
6              Q.     So if you had given -- if the DOC had
7       given Mr. Grant the credit the judge ordered, his
8       sentence would have been complete as soon as he was
9       sentenced, correct?
10                    MS. GLAZER:
11                          Objection.       Calls for a legal
12                      conclusion.
13                    THE WITNESS:
14                          Well, DOC, he would have been, as
15                      soon as we processed him, due for
16                      release.
17      BY MR. MOST:
18             Q.     He would have been what is called an
19      immediate release?
20             A.     Correct.
21             Q.     He would have been an immediate release
22      because as soon as the DOC looked at his paperwork
23      and processed him, they would have seen that his
24      sentence was complete as of the date of sentencing,
25      correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 35 of 124
                                                                               35

1                     MS. GLAZER:
2                           Object to form.
3                     THE WITNESS:
4                           We would have just seen that he was
5                       due for release the date we processed
6                       him and cleared him, did the release
7                       process.
8       BY MR. MOST:
9              Q.     So when you processed him, you would have
10      seen -- the DOC would have seen his sentence is
11      over, right?
12                    MS. GLAZER:
13                          Objection.       Calls for speculation.
14                    THE WITNESS:
15                          And we look at it.         He is due for
16                      release.
17      BY MR. MOST:
18             Q.     Due for release because his sentence is
19      done, right?
20             A.     He would -- we just consider it due for
21      release.      We don't look at it sentence done or --
22      it's due for release.          We process a release, if
23      they are ready for release.
24             Q.     Well, you guys use -- the DOC uses the
25      phrase "full term date," right?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 36 of 124
                                                                               36

1              A.     Correct.
2              Q.     That's the date of which someone's
3       sentence is -- the maximum date of someone's
4       sentence.      Is that a fair characterization?
5              A.     It is the full term that -- the date we
6       are going to release him without supervision, yeah.
7              Q.     So Rodney Grant's full term date would
8       have been the date of his sentencing, if the DOC
9       applied Bodeye, correct?
10             A.     Again, it's the date we get the paperwork
11      and know he's DOC and process the case.                To us,
12      that's his full term date.            We have to know he is
13      sentenced before we can time comp him and see what
14      it would be.
15             Q.     So if I'm understanding you right, the
16      DOC doesn't try and figure out what date someone's
17      sentence was over; they just try and figure out
18      should he be released today or in the future?
19             A.     Correct, because we can't go back.
20             Q.     Because you can't go back in time and
21      release someone in the past. What date do you think
22      Rodney Grant's sentence was complete?
23             A.     To DOC, it was the date we processed his
24      time comp.      We did his time comp and released him.
25             Q.     But someone's sentence is a result of



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 37 of 124
                                                                               37

1       what the judge orders, right?
2              A.     Yes.    The initial -- the instant offense
3       is what the judge orders, which could run into
4       other things that will make him serve on something
5       else, which the judge may not know about, doesn't
6       order it.      It could cause additional sentence, not
7       on that case.
8              Q.     So the release date might turn on when
9       the DOC calculates someone's time or does time
10      comp, but there is a date at which Rodney Grant's
11      sentence was over; would you agree with that?
12             A.     As far as when we calculated it, yes.
13             Q.     I'm just asking just generally.             Is there
14      a day that Rodney Grant's sentence was done,
15      independent of what the DOC did?
16             A.     It could have been in the future.              It
17      could have taken different turns on him.                 He could
18      have owed more time on something else, depending on
19      what happened with this case, when he committed it,
20      different things, could have caused him to be a
21      parole violator, which he would have owed more time
22      on it.
23             Q.     But just looking -- you have looked at
24      Mr. Grant's file very thoroughly, correct?
25             A.     Uh-huh.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 38 of 124
                                                                               38

1              Q.     So standing here today, with everything
2       you know, not sort of trying to step into the past,
3       but just with everything you know, can you say what
4       day Rodney Grant's sentence was complete?
5              A.     The date we calculated it, found out
6       everything was -- he would not be a parole
7       violator, when his crime was actually committed.
8       We found that out.         That would not violate him.            We
9       calculated his time and released him on that date.
10      That's the date he was completed.
11             Q.     So your contention is that Mr. Grant's
12      sentence continued -- the judge's sentence
13      continued until the date that y'all did the final
14      time computation?
15                    MS. GLAZER:
16                          Object to form.
17                    THE WITNESS:
18                          I'm not sure what you mean by that.
19      BY MR. MOST:
20             Q.     I'm not trying to trick you.            I'm asking
21      when his sentence was complete, knowing everything,
22      and you are telling me it's the date we finished
23      processing him, right?
24             A.     Right.
25             Q.     So are you saying that someone's sentence



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 39 of 124
                                                                               39

1       continues until the DOC finishes processing them?
2               A.      I'm saying the offender cannot be
3       released until we find out everything that he needs
4       to serve is served.
5               Q.      Understood, right, but independent of
6       when someone should be released and when they
7       should not be released, I'm just asking, when was
8       the end of his sentence?
9               A.      For DOC, it was the date we time comped
10      and released him.
11              Q.      So to the DOC, someone's sentence
12      continues until you do time comp and release him?
13      Is that what you're saying?
14              A.      It does -- it continues to the case that
15      we release him on, that case, on that docket, until
16      we get clarification what kind of credit he gets,
17      what is going to apply, if he is going to owe more
18      time.        Because if he would not have gotten all of
19      that credit, he would not have been due for
20      release.        So once we figure that out and give it to
21      him and find out he gets it, then he gets released
22      on that day.
23              Q.      Let me ask it this way.        Does the time
24      comp department calculate what the end of someone's
25      sentence is? Is that the full-term date?



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 40 of 124
                                                                               40

1               A.      Yes.
2               Q.      The full-term date for someone who is
3       eligible for immediate release is going to be the
4       date of the time computation?
5               A.      Correct.
6               Q.      To the DOC, someone's sentence continues
7       until the date of the time computation, if that
8       person is eligible for immediate release?
9               A.      I'm not saying his sentence continues.
10      I'm saying that we cannot process it unless we have
11      everything we need, and that becomes his full-term
12      date.        So that's when we can release him, when we
13      have everything that is needed and can calculate
14      it.     It becomes his full term date to release him.
15              Q.      But you can't say what his sentence was?
16              A.      I can say what his sentence is.           I'm not
17      -- I don't want to --
18              Q.      What was his sentence?
19              A.      -- allude.    It was a one-year sentence.
20              Q.      With credit for time served?
21              A.      Correct.
22              Q.      For time that he spent in DOC custody?
23              A.      He got credit for time served and a
24      specific amount of dates.
25              Q.      Can you say when that was over? Like when



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 41 of 124
                                                                               41

1       the judge's -- what the judge ordered, the period
2       of time that the judge ordered, when it was done.
3       To me, it seems like the date of sentencing,
4       because he was sentenced to one year, credit for
5       time served, and he spent more than one year, so it
6       seems to me that the sentence was done on the day
7       of his sentencing, but it took longer for him to
8       actually be calculated and released.               Would you
9       agree with that?
10              A.      Yes.
11              Q.      Rodney Grant gets sentenced on June 30th,
12      2016.        I'll say if I say a date without the year,
13      I'm just going to mean 2016 for today.                Will you
14      understand that?
15              A.      Yes.
16              Q.      Rodney Grant was sentenced on June 30th,
17      2016.        When was the first that the DOC learned
18      about Rodney Grant and that sentencing?
19              A.      When we received PreClass paperwork,
20      partial PreClass paperwork, from Orleans Parish
21      Jail on July 7th.
22              Q.      So the sheriff, the Orleans sheriff,
23      drove over a bunch of packets on July 7th,
24      including a packet for Rodney Grant, right?
25              A.      I can't testify to that, because I'm not



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 42 of 124
                                                                               42

1       sure.        I can only say that's usually what they did,
2       was driven and hand delivered, but this specific
3       one, I can't say for sure that's exactly how it
4       happened.
5               Q.      Let's look at what we'll mark as Exhibit
6       4.    Is Exhibit 4 the packet that y'all received
7       from the sheriff?
8               A.      It's part of it.
9               Q.      I see that on the second page of this
10      there is a stamp that says, "Received, July 7th,
11      2016?"
12              A.      Yes.
13              Q.      Does that stamp mean that the DOC got
14      Rodney Grant's packet from the Orleans sheriff on
15      July 7th, 2016?
16              A.      It is procedure we stamp the paperwork
17      the date it is received.
18              Q.      Would there be any circumstances in which
19      a PreClass packet might come from the Orleans
20      sheriff to the DOC and not be stamped received
21      until four or five or six days later?
22              A.      Should not be, but --
23              Q.      So if this is stamped received July 7th,
24      2016, it means it was receive that day from the
25      sheriff, correct?



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 43 of 124
                                                                               43

1              A.     The procedure is they stamp the date they
2       received it.
3              Q.     Have you ever known there to be something
4       stamped received on a certain date, and you found
5       out later it was actually received much earlier
6       than that?
7              A.     Not that I know of.         I don't recall.
8              Q.     So this is a reliable procedure, the
9       received stamping system?
10             A.     We pretty much rely on it.
11             Q.     I'm going to mark this as Exhibit 5.
12      Exhibit 5.      I'm attaching -- all of the things I'm
13      marking as exhibits, I'm attaching to this
14      deposition.       Exhibit 5 is this a printout from
15      CAJUN about Rodney Grant?
16             A.     Yes.
17             Q.     It says, "File received date, July 7th."
18      I'm sorry, "July 8th."
19             A.     Yes.    That looks typed in, data entry.
20                    MS. GLAZER:
21                           Let the record reflect this is
22                      highlighted.
23                    MR. MOST:
24                           Sure.
25                    MS. GLAZER:



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 44 of 124
                                                                               44

1                           Angela, did you highlight that?
2                     THE WITNESS:
3                           No.
4                     MR. MOST:
5                           William Most.        I highlighted that.
6       BY MR. MOST:
7               Q.    So what does jail received from clerk
8       mean?
9               A.    This is data entry that when we receive
10      paperwork, we're entering the information in a
11      system to know what paperwork we got, that we have,
12      that we're working with, working on.               Jail received
13      from clerk is just we've received the paperwork
14      from -- well, jail received from clerk means the
15      jail received it from the clerk of court, which the
16      jail does not give us that information, so we have
17      to put a date in there.           Whatever day we're
18      actually entering information is the date they put
19      it so it will take.         Our system will work with it.
20              Q.    So that stamped received July 7th means
21      the DOC got the PreClass packet on July 7th, and
22      then it looks like someone in PreClass got it the
23      next day and entered it into the system as July
24      8th; is that right?
25              A.    Correct.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 45 of 124
                                                                               45

1              Q.     So it looks to me, and if you agree with
2       this, that this Exhibit 5 corroborates that the
3       PreClass packet was received around July 7th or 8th
4       and not a week earlier?
5              A.     Correct.
6              Q.     Do the PreClass packets come from the
7       Orleans sheriff in the morning or afternoon?
8              A.     I don't recall.
9              Q.     Mr. Grant's PreClass packet contained
10      what the DOC needed to calculate his time except
11      for the Bill of Information; is that right?
12             A.     Correct.
13             Q.     The DOC requires the sheriffs to send the
14      Bill of Information?
15             A.     Correct.
16             Q.     The PreClass packet contains Mr. Grant's
17      sentence, correct?
18             A.     Yes.
19             Q.     The DOC has in its system the time
20      Mr. Grant served between 2008 and 2015, correct?
21             A.     Meaning?
22             Q.     Yeah. I can back up.         Part of Mr. Grant's
23      sentence was that he was to receive credit for time
24      served, for time he served, between 2008 and 2015,
25      right?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 46 of 124
                                                                               46

1              A.     Right.
2              Q.     The DOC, as of July 7, 2019, had in its
3       computer system information about dates of more
4       than a year that Mr. Grant served in the custody of
5       the Department of Corrections, correct?
6              A.     We had from 2009, correct.
7              Q.     So the DOC had in its system that he had
8       served more than a year between 2009 and 2015 in
9       the custody of the Department of Corrections?
10             A.     On another case, correct.
11             Q.     So as of the time of receiving the
12      PreClass packet, did the DOC have the information
13      it needed to calculate Mr. Grant's release date?
14             A.     As far as on that instant offense, that
15      charge there, we had the information.                We could
16      have calculated using the jail credit letter that
17      Orleans Parish supplied, as far as on that sentence
18      only, but because it was a new felony conviction,
19      it could have revoked a parole he was on, serving
20      time on, and that's an automatic revocation, if he
21      is convicted of a new felony while on parole, if
22      the crime was committed while he was on parole.                   We
23      did not have the Bill of Information to know when
24      that crime was committed, to know if that crime was
25      going to be a revocation of a parole case he has.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 47 of 124
                                                                               47

1              Q.     So let me make sure I understand it.               So
2       in 2016, Mr. Grant was out on parole.                Then he gets
3       sentenced in 2016.         So the DOC is thinking, for
4       whatever he is being sentenced for, it might be a
5       violation of his parole, right?
6              A.     Correct.
7              Q.     But it's not a violation of his parole if
8       it's a really old case that predates what he is on
9       parole for, correct?
10             A.     Correct.
11             Q.     And it turns out that Mr. Grant, what he
12      was sentenced for, was from a 2000 case, 16 years
13      in the past, correct?
14             A.     Correct.
15             Q.     So it was not a violation of his parole?
16             A.     Correct.
17             Q.     And the DOC needed to know it was an old
18      case so that they would see it's not a parole
19      violation?
20             A.     Correct.
21             Q.     So once the DOC found out it's an old
22      case, it's not a violation of his parole, then the
23      DOC would have everything it needed to do his time
24      computation; is that correct?
25             A.     Correct, and get authority.            And, again,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 48 of 124
                                                                               48

1       in 2016, I'm not sure how we were doing the back
2       dates, the credit for time served when he wasn't
3       actually serving on the crime.             I'm not sure how we
4       did it back in 2016 at this time.              Once that was
5       clarified to give him that credit, we would have
6       everything we needed, yes.
7              Q.     So if Bodeye was being applied at that
8       time, once the DOC found out that it was a sentence
9       for an older crime that was not a violation of his
10      parole, the DOC would have everything it needed to
11      do its time computation and calculate a release
12      date, correct?
13             A.     Correct.
14             Q.     So the packet comes in July 7th, 2016.
15      That same day DOC sends a directive to the Orleans
16      sheriff to transfer Mr. Grant to the DOC on July
17      12th; is that right?
18             A.     I'm not sure.       From what I looked at
19      yesterday, he didn't transfer into a DOC facility.
20      He transferred to another local level.
21             Q.     So he, Mr. Grant, wound up at the
22      detention center in Madison, correct?
23             A.     Correct.
24             Q.     So you think he might have gone straight
25      from Orleans to Madison without going through Baton



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 49 of 124
                                                                               49

1       Rouge? Actually, let me rephrase that.                By Baton
2       Rouge I mean Elayn Hunt.
3              A.     In '16, I know we helped them out,
4       because they do not house offenders, where they
5       would meet at Hunt for pickup, but he didn't
6       actually come into DOC.           It was just a housing
7       change, so they met at Hunt instead of traveling.
8              Q.     I see.     Mr. Grant likely would have been
9       brought by the Orleans sheriff to Hunt and then
10      immediately picked up and moved up to Madison?
11             A.     Correct.
12             Q.     The DOC told the sheriff when to do that
13      bringing to --
14             A.     I'm not sure about transfers.
15             Q.     I think we got that in the written
16      discovery requests.         On July 7th, the PreClass
17      packet comes in.         The DOC started -- on July 7th,
18      the PreClass packet comes in, and the DOC started
19      calculating Mr. Grant's sentence the next day, on
20      July 8th, correct?
21             A.     We start processing his paperwork,
22      verifying it and processing to see if he would be a
23      parole violator, the different things we have to
24      look for before time comping him.
25             Q.     One of the people who did that was



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 50 of 124
                                                                               50

1       Janille Townsel?
2               A.    She was involved in the parole violator
3       part.
4               Q.    What was Janille's job at that time?
5               A.    She was a ARDC Correctional Specialist.
6               Q.    Is that a person within the PreClass?
7               A.    She is in the PreClass, correct.
8               Q.    This will be Exhibit 6, which is
9       correspondence between Janille Townsel at DOC
10      PreClass and Probation & Parole, correct?
11              A.    Correct.
12              Q.    So at 9:21 AM on July 8th, 2016, Janille
13      Townsel writes to Probation & Parole and says that
14      we've got a possible parole violator transferring,
15      and we didn't get his parole revocation paperwork,
16      correct?
17              A.    Correct.
18              Q.    She is trying to figure out if this guy
19      is violating his parole, correct?
20              A.    Correct.
21              Q.    Then she gets a response from Michael
22      Reese at Probation & Parole, correct?
23              A.    Correct.
24              Q.    At 10:46 AM, July 8th, 2016?
25              A.    Correct.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 51 of 124
                                                                               51

1              Q.     Mr. Reese of Probation & Parole says,
2       "This conviction is not a violation of the
3       subject's current term of supervision.                The date of
4       the offense is from 2000, which predates his date
5       of release," correct?
6              A.     Correct.
7              Q.     Mr. Reese is a supervisor at Probation &
8       Parole in New Orleans?
9              A.     I know he works at New Orleans District.
10      Yes.    His e-mail says he is a supervisor, yes.
11             Q.     So Probation & Parole is telling PreClass
12      Rodney Grant is not violating his parole, correct?
13             A.     Correct.
14             Q.     And letting PreClass know that this is an
15      old case, correct?
16             A.     Correct.
17             Q.     So at this point, once the e-mail is
18      received from Michael Reese, if we're applying
19      Bodeye, the DOC had --
20                    MS. GLAZER:
21                          Objection.       Go ahead.     Sorry.
22      BY MR. MOST:
23             Q.     I'll start over.        Once this e-mail is
24      received from Michael Reese, if the DOC was
25      applying Bodeye, the DOC had everything it needed



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 52 of 124
                                                                               52

1       to calculate Mr. Grant's release date, correct?
2                     MS. GLAZER:
3                           Calls for a legal conclusion.
4                     THE WITNESS:
5                           We would still ask for a -- try and
6                       get a Bill of Information for the
7                       accurate commit date.
8       BY MR. MOST:
9              Q.     What is a commit date?
10             A.     The date he committed the crime.
11             Q.     So Mr. Reese is saying the date of the
12      offense is from 2000, right?
13             A.     Correct.
14             Q.     But you wanted to know the -- DOC would
15      want to know the specific date and month?
16             A.     We need the legal -- the Bill of
17      Information from the court showing that's the date
18      he committed it.         Probation & Parole usually uses
19      their criminal history, which could be an old case
20      back then, but he could have had a newer one
21      committed, the same crime.
22             Q.     I don't think I understand.            He could
23      have had a newer one -- committed the same --
24             A.     He is saying this offense is from 2000,
25      which predates his date of release.               The crime he



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 53 of 124
                                                                               53

1       is convicted of, the one-year sentence -- I don't
2       remember what the crime was, but whatever the crime
3       was, he could have had it in 2000, but he was back
4       out on the street.         If this case was actually
5       sentenced now was committed after he got off the --
6       the exact same crime, he may have picked up the one
7       that he committed in 2000, but the newer one could
8       be now.     Have been committed after he released.                 So
9       we go by the official paperwork when he actually
10      committed the crime.          The court documents showing
11      when he committed it.
12             Q.     So what was the purpose of reaching out
13      to Agent Reese?
14             A.     To start the revocation process.             If he
15      would have been a revocation, to start it earlier.
16      To get it started.
17             Q.     It sounds like we are finding out from
18      Michael Reese in this e-mail that it's not a
19      revocation, not a violation of his parole, correct?
20             A.     Correct.     That's his interpretation.
21      Now, once we get the Bill of Information, if he was
22      incorrect, we would have sent it back to him
23      saying, no, this one was committed now.                We need to
24      start your parole revocation process.
25             Q.     So the reason why DOC didn't have all of



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 54 of 124
                                                                               54

1       the information it needed as of receiving
2       Mr. Reese's e-mail is because, hypothetically,
3       Mr. Reese might be incorrect?
4              A.     I don't know. It could be incorrect, or
5       he picked up the wrong information.               The offender
6       could have a crime from back then, but the reason
7       we didn't start we didn't have the -- the Bill of
8       Information was not supplied to us with his
9       PreClass packet.
10             Q.     So you needed some document showing what
11      Mr. Reese is saying is that this is an old case
12      from 2000?
13                    MS. GLAZER:
14                          Object to form.
15      BY MR. MOST:
16             Q.     Is that correct?
17             A.     Correct.     To know if he is a parole
18      violator or not.
19             Q.     Exhibit 3.      What did you call Exhibit 3?
20      What is the phrase for this?
21             A.     A CCH.     His criminal history.
22             Q.     Exhibit 3 is his criminal history.              This
23      was pulled by the DOC on July 7th, 2016, correct?
24             A.     Correct.
25             Q.     This shows the various crimes he is



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 55 of 124
                                                                               55

1       convicted of, including the one that he is
2       sentenced for here, correct?
3              A.     It actually shows his crimes he is
4       arrested on.
5              Q.     You can't have a conviction without an
6       arrest, right?
7                     MS. GLAZER:
8                           Object to form.
9                     THE WITNESS:
10                          The way we look at it, we have a lot
11                      of convictions that the arrest may not
12                      be on here.       That can be answered
13                      several ways.
14      BY MR. MOST:
15             Q.     Looking at the third page of this
16      document, we see an arrest in 2000, correct?
17             A.     Correct.
18             Q.     It says here, "Docket Number 417717?"
19             A.     Correct.
20             Q.     That matches his sentencing that is just
21      coming with the PreClass packet, correct?
22             A.     Correct.
23             Q.     So it looks like we're seeing this is an
24      old case from 2000, correct?
25             A.     Correct.     At the time that was written on



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 56 of 124
                                                                               56

1       there.
2              Q.     So the DOC had in its possession as of
3       July 7th, 2017, paperwork corroborating what
4       Mr. Reese said, that this was an old crime from
5       2000, correct?
6              A.     No.   We had in our possession a criminal
7       history that showed an arrest in 2000, not
8       necessarily that it was the same crime that he was
9       being convicted of.
10             Q.     How do you match these crimes in this
11      criminal history report to convictions?
12             A.     We get on -- if we have all these
13      arrests, we have to call and check on all of these
14      when we are releasing someone and see what
15      happened.      With this arrest, we call the sheriff's
16      office or whoever will give us the answer, to give
17      them the arrest date and all the crimes, and they
18      have to tell us what happened to each one.
19             Q.     So if Janille Townsel wanted to check and
20      see if Mr. Reese was right, she could have called
21      the sheriff to match the criminal history she
22      received to the sentencing?
23             A.     She could have called to try and get --
24      which is procedure.         She should have called to try
25      and get a Bill of Information to show us it's --



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 57 of 124
                                                                               57

1       the date it was committed was that sentence.
2              Q.     So she gets this e-mail from Michael
3       Reese saying it's not a violation.               She should have
4       reached out to get the Bill of Information to
5       corroborate Mr. Reese; is that right?
6              A.     Correct.
7              Q.     But she didn't do that?
8              A.     I can't say she didn't do that.             We do
9       that a lot, and we don't get -- we do contact them
10      and try and get things from them.              I can't say she
11      didn't or that she did.
12             Q.     Is there -- if she had done that, would
13      she have put it in the file?
14             A.     No, not in 2016.        I mean, the Bill of
15      Information would be in the file, not that she
16      contacted them and never got it.
17             Q.     But she definitely should have, once she
18      got this e-mail from Michael Reese, reached out to
19      the sheriff to get the Bill of Information?
20             A.     We reach out whenever we get the
21      PreClass, and it's missing paperwork.
22             Q.     Who would she reach out to?
23             A.     The sheriff's office.          We just start
24      trying to get it from different -- wherever we can.
25             Q.     You can also get it from the clerk of



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 58 of 124
                                                                               58

1       court?
2              A.     Correct.
3              Q.     So once Janille Townsel looked at this
4       PreClass packet and saw there is no Bill of
5       Information, she should have reached out to the
6       sheriff or the clerk of court to try and get it?
7              A.     And she could have.
8              Q.     She might have, but you don't see any
9       evidence to suggest she did?
10             A.     Correct.
11             Q.     What she did do is reach out to Michael
12      Reese to see if he knew whether it was a parole
13      violation?
14             A.     She was actually letting him know it was
15      a possible parole violation so they could start
16      that process, if necessary.
17             Q.     And he responded that it's not a parole
18      violation?
19             A.     Correct.
20             Q.     Michael Reese, he works for the
21      Department of Corrections; is that right?
22             A.     For the Probation & Parole Division.
23             Q.     Which is a part of the Department of
24      Corrections?
25             A.     Correct.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 59 of 124
                                                                               59

1               Q.    So July 8th the packet has been received.
2       It's been processed by PreClass.              Janille Townsel
3       has reached out to Probation & Parole, and she
4       should have reached out to the sheriff and/or clerk
5       to get the Bill of Information.              What happened
6       next?
7               A.    As far as the file goes, me trying to
8       recreate what happened, we're still waiting on that
9       Bill of Information to come in so we know if he is
10      going to be a parole violator or what is his case.
11      So the next thing that happened was on July 25th
12      Judge Buras sent an e-mail to one of the ARDC
13      correction specialists working for PreClass, and a
14      correction supervisor asking about the case.
15              Q.    So Mr. Grant is shipped up to Madison on
16      July 12th, right?
17              A.    Yes.
18              Q.    So Janille Townsel knows that this -- she
19      has talked to Michael Reese, so she knows that this
20      is someone who is probably an immediate release,
21      but we need to get the Bill of Information to
22      confirm?
23                    MS. GLAZER:
24                           Object to the form of that entire
25                      question.      You are asking about what



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 60 of 124
                                                                               60

1                       Janille Townsel knew and that she spoke
2                       with Michael Reese when there is no
3                       indication of that at all.            So I would
4                       respectfully request that you rephrase
5                       the question to ask what it is you
6                       actually want to ask.
7                     MR. MOST:
8                           Phyllis, I'll rephrase the question,
9                       but I would ask that we not have any
10                      more speaking objections like that in
11                      this deposition.
12                    MS. GLAZER:
13                          That's not what a speaking objection
14                      is, but I'll note your response.
15      BY MR. MOST:
16             Q.     Miss Griffin, after communicating with
17      Mr. Reese and looking at the PreClass packet,
18      Janille Townsel knew that this person was likely an
19      immediate release, correct?
20             A.     No.
21             Q.     No?
22             A.     Not necessarily an immediate release.
23             Q.     Why not?
24             A.     She was basically checking to see if he
25      was a parole violator.           She was working a parole



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 61 of 124
                                                                               61

1       violation packet side of it.
2              Q.     Would she have looked at his sentence?
3              A.     She may have.       I can't say if she did.
4       It was already PreClassed and given to be checked
5       for parole violation.
6              Q.     But she began the time computation,
7       correct?
8              A.     No.   The time computation is not started
9       yet, because we do not know if he is a parole
10      violator.
11             Q.     So you are saying the time computation
12      doesn't even begin until it's resolved whether
13      someone is a parole violator?
14             A.     Correct, because we are going to time
15      comp what -- his cases, his time.              A parole
16      violation would be part of his time.
17             Q.     So the DOC needed to nail down whether
18      Mr. Grant was a parole violator before they even
19      began the process of doing time computation; is
20      that right?
21             A.     Correct.
22             Q.     And so the DOC was just waiting to
23      receive a Bill of Information in order to do that;
24      is that correct?
25             A.     To find out if he is a parole violator,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 62 of 124
                                                                               62

1       trying to get something -- the procedure is to try
2       and get something to verify is he going to be a
3       parole violator by statute or not.
4              Q.     Janille Townsel had flagged that there
5       was missing paperwork from the PreClass packet,
6       correct?
7              A.     I'm not sure about flagged.            I'm not sure
8       what you mean by that.
9              Q.     Miss Townsel had observed that there was
10      missing paperwork from the PreClass packet; is that
11      correct?
12             A.     I can only say by reading her e-mail that
13      there is a possibility she knew that there was
14      something by saying possible parole violator,
15      because if we knew his commit date, we would know
16      he would not be possibly.            He would definitely be
17      one.    If we knew he committed it after he released.
18             Q.     She says no parole revocation paperwork
19      received.
20             A.     We don't get that in the PreClass packet.
21      That's -- the parole board sends us that packet
22      after the offender gets convicted of a new felony,
23      and they process the new felony part by using the
24      Bill of Information, seeing when he commits it.
25      They process the paper and send us to match with



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 63 of 124
                                                                               63

1       our PreClass.
2              Q.     So the DOC wasn't going to begin
3       computing Mr. Grant's time until they received the
4       Bill of Information; is that correct?
5              A.     We would process a case if we know -- we
6       try and get that -- after a certain period of time,
7       and I'm not sure exactly how long, we would get
8       with our legal and let them make that decision,
9       what to do with it, if we cannot get it -- no way
10      -- no one will send us the information we need, we
11      go up to our legal and let them make that decision
12      what to do with the cases.
13             Q.     So with Mr. Grant, the DOC was waiting to
14      receive the Bill of Information before beginning
15      the time computation, correct?
16             A.     Correct.
17             Q.     It wouldn't have gone on forever.              You
18      are saying at some point, ultimately, we would have
19      raised it with legal?
20             A.     Correct.
21             Q.     And the DOC actually did get the Bill of
22      Information on the 26th, correct?
23             A.     Correct.
24             Q.     But they were not going to start the time
25      computation between the 7th and the 26th until they



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 64 of 124
                                                                               64

1       got the time -- until they got the Bill of
2       Information, correct?
3              A.     Correct, because that could have changed
4       his time he actually had to serve.
5              Q.     Even though they've already been told by
6       Probation & Parole that this is not a violation of
7       parole?
8                     MS. GLAZER:
9                           Objection.       Asked and answered.
10                    THE WITNESS:
11                          And that an e-mail is not a legal
12                      document for us to use to work
13                      somebody's time.
14      BY MR. MOST:
15             Q.     What did the DOC do to try and get the
16      Bill of Information?
17             A.     Again, I'm not sure.         Procedure is to
18      call the jail and see if they have it, the clerk of
19      court, wherever they can get it from.                Just try and
20      order one.
21             Q.     You don't see any evidence in the file
22      that anyone reached out to the sheriff or clerk of
23      court to obtain the Bill of Information?
24             A.     In 2016, we were not making narratives to
25      the file, so there is none to know what transcribed



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 65 of 124
                                                                               65

1       over the phone or anything for this case.
2              Q.     So on July 18th, Mr. Grant is
3       resentenced, correct? I'll put an exhibit into the
4       record.     It is going to be Exhibit 7, which I'm
5       attaching to the deposition.             Are these the minutes
6       of the court of Mr. Grant's case?
7              A.     Yes.
8              Q.     Do you see the last minute entry July
9       18th, 2016?
10             A.     Yes.
11             Q.     You see that the previous sentence was
12      vacated, and there is a new sentence, simply credit
13      for time served?
14             A.     Yes.
15             Q.     Did the DOC find out about -- this is a
16      resentencing, correct?
17             A.     Actually, it's a vacated sentence.              He is
18      no longer a DOC offender as of the 18th.
19             Q.     It says, "Sentence:         As to Count 1."
20             A.     Credit for time served.          It's not a hard
21      labor sentence.        It is just saying give him credit,
22      jail credit, and they vacated his previous
23      sentence.
24             Q.     Okay.    As of the 18th, he is not a DOC
25      inmate?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 66 of 124
                                                                               66

1              A.     As of reading this, no.
2              Q.     So the DOC doesn't have the legal
3       authority to hold him as of this resentencing,
4       correct?
5                     MS. GLAZER:
6                           Objection.       Calls for a legal
7                       conclusion.
8                     THE WITNESS:
9                           As far as 7/18, we're not even the
10                      custodial over him anymore.            They
11                      vacated his sentence.
12      BY MR. MOST:
13             Q.     So no legal authority to hold him,
14      correct?
15                    MS. GLAZER:
16                          Objection.       Calls for a legal
17                      conclusion.
18                    THE WITNESS:
19                          We wouldn't time comp him anymore.
20                      It would not be a time comp.
21      BY MR. MOST:
22             Q.     So as of the 18th, from the DOC's
23      perspective, this not our inmate?
24             A.     If we would have gotten this minute
25      entry, we would have told him he is now vacated.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 67 of 124
                                                                               67

1       The judge did away with his sentence.
2              Q.     What would happen?         He is in Madison,
3       right?
4              A.     Uh-huh.
5                     MS. GLAZER:
6                           Object to form.
7       BY MR. MOST:
8              Q.     What would have happened?
9                     MS. GLAZER:
10                          Object to form.
11                    THE WITNESS:
12                          A letter -- we would just issue a
13                      letter to Madison saying his sentence
14                      was vacated letting them know he is no
15                      longer a DOC offender.
16      BY MR. MOST:
17             Q.     Got it.     So a Certificate of Release?
18             A.     Now, Orleans should have let Madison
19      know, because he was sentenced there and moved to
20      Madison.      I don't know if the offender went back or
21      not to court.
22             Q.     So your understanding of credit for time
23      served, it's not saying in the custody of the DOC
24      or in custody of the sheriff, right?
25             A.     No.   It's just giving him credit for time



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 68 of 124
                                                                               68

1       served.     He is not DOC, so there is no credit.
2       There is no sentence anymore.
3              Q.     He is not sentenced to anybody's custody
4       --
5              A.     There is no credit to give him.
6              Q.     I spoke over you.        He is not sentenced to
7       anyone's custody as of July 18, 2016, correct?
8              A.     Correct.
9              Q.     So no one should be holding him after
10      July 18, 2016, correct?
11             A.     Well, he still could -- if he was a
12      parole violator, or still a conviction, then it
13      would be Probation & Parole's decision to revoke
14      him or not, if it was committed after.                Still, it
15      runs into the date of commit.
16             Q.     So if he is not a parole violator after
17      July 18, 2016, no one should be holding him after
18      this vacated sentence, correct?
19             A.     Once it's confirmed that he is not a
20      parole violator.
21                    MS. GLAZER:
22                          Objection.
23      BY MR. MOST:
24             Q.     Did the DOC find out about this
25      resentencing? I'm sorry.           Let me rephrase that,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 69 of 124
                                                                               69

1       because you are saying it's not a resentencing.
2       Did the DOC find out about this July 18th order of
3       the court?
4              A.     By looking through his file, what we
5       have, no.
6              Q.     How does the DOC find out when someone's
7       sentence is changed?
8              A.     The sheriff's office sends us amended
9       minutes or resentence minutes.             Court paperwork.
10             Q.     They should do that for a change in
11      sentence like this one on July 18, 2016?
12             A.     Yes.
13             Q.     But that didn't happen?
14             A.     As far as his files goes, no.
15             Q.     That was 7.      So as of July 25th, 2016,
16      the DOC is still waiting to receive the Bill of
17      Information before beginning the time computation
18      process, correct?
19             A.     Yes.    That is when the judge notified us.
20             Q.     I'm going to mark as Exhibit 8 these
21      e-mails between the judge and the Department of
22      Corrections, correct?
23             A.     It's a part of an e-mail.
24             Q.     It's back and front.
25             A.     I'm sorry.      Yes.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 70 of 124
                                                                               70

1              Q.     I'm trying to save on paper.            So these
2       are e-mails between the judge and the Department of
3       Corrections on July 25, 2016, correct?
4              A.     Correct.
5              Q.     You have seen these before, right?
6              A.     Yes.
7              Q.     So the judge at this point has been
8       making phone calls to figure out why Rodney Grant
9       has been not released yet, correct?
10             A.     I'm not sure about phone calls.
11             Q.     The judge has been reaching out to
12      various parties to figure out why Mr. Grant has not
13      been released yet, correct?
14             A.     He sent an e-mail to one of the
15      specialists and a supervisor.
16             Q.     He was also informed by Captain Brooks in
17      Madisonville or something?
18             A.     I don't know who that is.           Yeah.
19             Q.     The judge says, "Please advise as to what
20      might be the issue with this case as the clear
21      intention of all parties when the defendant pled
22      guilty was to have this credit for time served
23      sentence result in a release," correct?
24             A.     Correct.
25             Q.     So the judge is reaching out to the DOC



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 71 of 124
                                                                               71

1       saying, essentially, why isn't this guy out,
2       correct?
3               A.    Correct.
4               Q.    Angela Smith writes back to the judge and
5       says, "This offender's case is being held due to
6       him being a Parole case."            Miss Smith writes that,
7       correct?
8               A.    Correct.
9               Q.    By parole case, she means parole
10      violator?
11              A.    Correct.
12              Q.    But he is not a parole violator.
13              A.    At this point, she still doesn't know
14      that.
15              Q.    She means --
16              A.    A possible parole violation, correct.
17              Q.    He is being held because maybe he has
18      violated his parole?
19              A.    Correct.
20              Q.    She then says, "When we initially
21      received his paperwork, there was nothing to
22      indicate that this was an older case," right?
23              A.    Correct.
24              Q.    But, in fact, there was something to
25      indicate that there was an older case, and that is



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 72 of 124
                                                                               72

1       Mr. Reese's e-mail from Probation & Parole,
2       correct?
3              A.     Which is not a legal document for us to
4       take showing us it's not a parole case.
5                     MS. GLAZER:
6                           Object to form.
7       BY MR. MOST:
8              Q.     Okay, but there was something to suggest
9       -- let me rephrase that.           There was something to
10      indicate this was an older case, correct?
11             A.     There was an e-mail suggesting that this
12      was an older case, possibly an older case.                 Nothing
13      showing us that it was an actual case committed in
14      the past.
15             Q.     So what Miss Smith is saying to Judge
16      Buras is only partially accurate, correct?
17             A.     Well, I think what she is saying is she
18      is going by legally, the paperwork we actually use
19      to say if he is going to be a parole violator or
20      not. Someone telling us when he committed it.
21             Q.     A supervisor within the Department of
22      Corrections is not sufficient to tell someone?
23             A.     Not legal paperwork that we have to have
24      on file to show if an offender is a parole violator
25      or not, no.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 73 of 124
                                                                               73

1              Q.     So it says, "We do not receive Bill of
2       Information from the Orleans Sheriff's Department
3       on our offenders, we only get the Bill several
4       months later from the Clerk of Court." I'm a little
5       confused.      It says that, correct?
6              A.     Correct.
7              Q.     I'm a little confused.          She is saying we
8       don't get the Bill of Information from the sheriff
9       at that time.       You're saying, typically, the DOC
10      did get the Bill of Information from the sheriff?
11             A.     No.   We did not get the Bill of
12      Information from the sheriff.
13             Q.     For Rodney Grant?
14             A.     For Rodney Grant.        We do not get them for
15      -- Orleans Sheriff's Office does not send us Bills
16      of Informations.         We have to order them or the
17      clerk of court sends them to us months later.                   We
18      will get on the phone and order to get them sooner
19      from the clerk of court.
20             Q.     So was there something missing from
21      Mr. Grant's PreClass packet that should have been
22      there?
23             A.     His Bill of Information.
24             Q.     So at that time, typically, the sheriff
25      did send Bills of Information?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 74 of 124
                                                                               74

1              A.     No.     Every case we get from Orleans
2       Parish is missing something, and it's the Bill of
3       Information.
4              Q.     But the sheriff is supposed to send that?
5              A.     Yes.
6              Q.     They just never did at that time?
7              A.     Correct.     They stopped sending them for
8       some reason. This one was not -- it was not in this
9       one either.
10             Q.     So the sheriff was breaking the rules
11      about what documents to send with every packet; is
12      that right?
13             A.     They didn't send us our required
14      paperwork, which is part of -- the Bill of
15      Information is part of that required paperwork.
16             Q.     So all of the sheriff's packets at that
17      time were missing required paperwork, specifically,
18      the Bill of Information?
19             A.     Correct.
20             Q.     Okay.     Did the DOC try and fix that with
21      the sheriff?
22             A.     We called pretty regular to try and get
23      them to start sending them with the packets.                  We
24      still do not get them.
25             Q.     As of today?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 75 of 124
                                                                               75

1              A.     Correct.
2              Q.     So the packets that come in from the
3       sheriff in 2020 still don't have the Bill of
4       Information?
5              A.     When it comes from the sheriff's office.
6       We'll get that Bill of Information from the clerk
7       of court.      They send a whole different packet, so
8       we get that to get it.
9              Q.     That comes months later from the clerk of
10      court?
11             A.     It usually comes -- I think it's sooner
12      now, but it was months later.             Back then, it was
13      two, three months we'd get it.             Now, Grant, we got
14      that same month, so it leads me to believe we
15      ordered it on the phone, which we have nothing out
16      there, but to get it within that same month.                  It
17      wasn't months later that we received it.
18             Q.     So if the sheriff didn't bring the Bill
19      of Information, the backup plan is to order it from
20      the clerk of court, and that takes several weeks to
21      arrive; is that right?
22             A.     Sometimes they may send it the same day,
23      maybe the next week.          It's when they can get it to
24      us.    Whoever we get on the phone, and they do it
25      and send it to us.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 76 of 124
                                                                               76

1              Q.     And then PreClass, in a situation like
2       Mr. Grant's, waits until they receive that before
3       starting time computation; is that right?
4              A.     To process him correctly to see what else
5       we have to do with him to do the time comp,
6       correct.
7              Q.     So waiting on the Bill of Information,
8       essentially, hits pause on the process?
9              A.     If you are a parole case on parole, and
10      you commit -- you come back in as a new conviction,
11      yes, because we have to find out if you are going
12      -- if it's going to revoke your parole that you
13      were originally serving.
14             Q.     So if someone like Mr. Grant is a
15      potential parole violator, waiting for the Bill of
16      Information hits pause on the time computation
17      process; is that right?
18             A.     Until we can get -- try and get someone
19      to send us what we need, correct.
20             Q.     Okay.    Sometimes that is days.           Sometimes
21      it is weeks, correct?
22             A.     Again, it depends on -- you know, we look
23      at it and try and keep up with all of them.                  A
24      decision has to be made at some point, what do we
25      do, and, again, we go to legal and let them make



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 77 of 124
                                                                               77

1       that decision for us.
2               Q.      That's if it takes more than a couple of
3       weeks to get it?
4               A.      It just depends on the case.          I'm not
5       sure.        Usually, we like to not wait weeks.           Of
6       course, if you had a 15-year sentence, we -- we
7       will try and try and get it, because if -- and we
8       have to go with no one will send it to us.                 If we
9       have a call from the clerk saying we are sending
10      it, we'll get that to you, we have to wait and see
11      if we get it before we can actually go up the chain
12      to try and start doing anything, because the first
13      thing they say when did he commit it, and it goes
14      right back around the circle.             So it could be a
15      week, two weeks.        It just depends on the cases.
16              Q.      When you say go to legal for help, like
17      they're not getting us this document, can you help
18      me out with this?
19              A.      Legally, what is our process, what can we
20      do with it, correct.
21              Q.      That go to legal process wasn't done with
22      Mr. Grant, was it?
23              A.      I'm not sure.     There is no notification
24      if it was or not.         I'm really not sure.
25              Q.      So July 25th the judge reaches out to the



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 78 of 124
                                                                               78

1       DOC and says, why hasn't this guy been released.
2       The point of his sentence was so that he could be
3       released, right?         Immediately, correct?
4               A.    It appears that that was his point,
5       trying to see why he wasn't released.
6               Q.    So I would think at this point, you've
7       got everything.        The DOC has everything it needs to
8       know to calculate Rodney Grant's sentence, correct?
9               A.    Not yet.     We still, just by his e-mail,
10      we still don't have the Bill of Information.
11              Q.    You still need to know that it's a 2000
12      case?
13              A.    Correct.
14              Q.    Do you see in Judge Buras' e-mail that
15      says it's a 2000 case?
16              A.    Yes.
17              Q.    So you've got a supervisor from Probation
18      & Parole telling you it's a 2000 case and a judge
19      telling you it's a 2000 case, but that's not
20      enough?
21              A.    It's required paperwork that we have to
22      have, by a statute, and by reg a copy of that Bill
23      of Information.
24              Q.    Do you know what that statute is?
25              A.    Is it Article 892 maybe?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 79 of 124
                                                                               79

1               Q.    I've got that.       We can take a look at it.
2       Do you know what reg that is?
3               A.    The PreClass reg, I believe.
4               Q.    Yeah.    I'm not trying to trick you.             We
5       can look at it.
6               A.    I don't know the name of it.            I'm pretty
7       sure it's in the PreClass.            BO218.
8               Q.    Do you have BO218 in front of you?
9               A.    Yes.
10              Q.    Where are you looking at BO218 that it
11      says that?
12              A.    On Page -- it starts on Page 2 and ends
13      on Page 3.
14              Q.    Where does it say that we need to have
15      the Bill of Information before we can start time
16      comp?
17              A.    Number 2, the court documentation.              Bill
18      of Information, sentencing minutes.
19              Q.    Number 2?
20              A.    It's Number 7.       On Page 3, Number 2.
21      These are -- well, 1 through 4 is the required
22      documentation.        Number 2 is the court
23      documentation, the Bill of Information, sentencing
24      minutes.
25              Q.    "If any required information is missing,



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 80 of 124
                                                                               80

1       the ARDC specialist shall contact the appropriate
2       agency and request the information."               So if the DOC
3       doesn't have the documents it needs, it needs to
4       reach out and get them?
5              A.     Correct.
6              Q.     That's the DOC's policy, correct?
7              A.     Correct.
8              Q.     So DOC can't just sit back and wait; it
9       has to go out and get the documents, if it needs
10      the documents, in order to calculate someone's
11      release date, correct?
12             A.     Correct.     We attempt to get what we need
13      to calculate.
14             Q.     Even a judge telling you the information
15      won't be sufficient, if the DOC doesn't have the
16      documents in hand; is that correct?
17             A.     Correct.     That's just an e-mail him
18      saying what it was, but it's not actual legal
19      documents.
20             Q.     So then the next day the judge sends over
21      the actual Bill of Information on July 26th, 2016,
22      correct?
23             A.     Correct.     We also received it from the
24      clerk of court the same day.
25             Q.     The same day, really?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 81 of 124
                                                                               81

1              A.     Yes.
2              Q.     What document shows that?
3              A.     It is the one the judge gave us.             I don't
4       even know if the copy is on this file, because it
5       was a picture with his phone, but the one that is
6       in -- this is the one from the clerk.
7              Q.     Then the notation.         Let's mark that as --
8              A.     This is Angela Smith, who is the manager,
9       who, instead of stamping received, she initialed it
10      and put the date on it.
11             Q.     Okay.     That is the exhibit I'm marking as
12      Exhibit 9 and attaching to this deposition,
13      correct?
14             A.     Correct.
15             Q.     So this is signed by the clerk's office
16      on July 26th.         So the clerk's office must have
17      faxed or e-mailed it over?
18             A.     (Witness nods head.)
19                    MS. GLAZER:
20                            Make sure you answer out loud.
21                    THE WITNESS:
22                            Yes.
23      BY MR. MOST:
24             Q.     This is signed by the clerk's office on
25      July 26th, correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 82 of 124
                                                                               82

1              A.     Yes.
2              Q.     It's received by the DOC on the 26th,
3       correct?
4              A.     Correct.
5              Q.     So the clerk must have faxed it over or
6       e-mailed it over?
7              A.     Correct.
8              Q.     Would they have faxed it?
9              A.     Sometimes they fax.         Sometimes they send
10      by e-mail.      It just depends on which person we're
11      dealing with.
12             Q.     So it's possible to get the Bill of
13      Information from the clerk's office same day,
14      generally?
15             A.     If they'll do it, yeah.          I mean, I would
16      think it's possible, yes.
17             Q.     So on the 26th, the DOC gets from both
18      the judge and the clerk of court the Bill of
19      Information, correct?
20             A.     Correct.
21             Q.     So now the DOC has everything it needs to
22      calculate Mr. Grant's release date?
23             A.     Correct.
24             Q.     And they do calculate his release date on
25      the 26th, correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 83 of 124
                                                                               83

1              A.     Correct.
2              Q.     And they see that he is eligible for
3       immediate release, correct?
4              A.     Correct.
5                     MS. GLAZER:
6                           Do you have much more?
7                     MR. MOST:
8                           Probably at least 30 minutes. Do you
9                       want to take a break?
10                    MS. GLAZER:
11                          Yes.
12                    MR. MOST:
13                          Let's go off the record.
14                          {BRIEF RECESS, 12:59-1:05}
15      BY MR. MOST:
16             Q.     We're talking about July 26, 2016, when
17      the DOC gets the Bill of Information from both the
18      judge and the clerk of court, correct?
19             A.     Correct.
20             Q.     From the judge, it came in at 10:52 AM;
21      is that right?
22             A.     It's right here.        It's attached to that
23      one.
24             Q.     From the judge, the Bill of Information
25      came in at 10:52 AM, correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 84 of 124
                                                                               84

1               A.      Correct.    A picture of the bill.
2               Q.      Do you know when it came in from the
3       clerk of court?
4               A.      I do not.    I just know that date it was
5       received the manager wrote on it received that
6       date.        She didn't put a time.
7               Q.      You talked a couple of times about
8       needing to have the official legal paperwork.
9       Would this image from the judge of the Bill of
10      Information be sufficient?
11              A.      We would have printed it and brought it
12      to legal to okay it, because we can see it's that
13      docket.        The dates on it, things like that.
14              Q.      Do you have any reason to think that this
15      would not be a legal or sufficient document?
16              A.      No.    We wouldn't have no reason to not
17      believe it.
18              Q.      So then marking as Exhibit 10, this is a
19      document that reflects the time computation from
20      July 26, 2016?
21              A.      Yes.
22              Q.      It says, "FTD" in the upper left.            July
23      26, 2016.
24              A.      Correct.
25              Q.      That's full-term date?



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 85 of 124
                                                                               85

1              A.     Correct.
2              Q.     So once his time has been calculated,
3       they say his full-term date is complete as of
4       today.      He is eligible for immediate release,
5       correct?
6              A.     Correct.     He is eligible for release once
7       we clear him.
8              Q.     So except for the administrative steps,
9       he can be released as soon as the administrative
10      steps are complete, correct?
11             A.     Yes.
12             Q.     PED.    What does that stand for?
13             A.     Parole eligible.
14             Q.     What does that mean?
15             A.     He would have been eligible to be seen by
16      the parole board to be possibly released on parole
17      on that date.
18             Q.     And DS. What does that stand for?
19             A.     That I'm not sure.         It's diminution of
20      sentence.      It's his good time date.
21             Q.     So my understanding is his full-term date
22      is -- that's the end of his sentence, not taking
23      into account good time and other things, and the DS
24      is, if you calculate everything, that's the date
25      that the person is eligible for release?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 86 of 124
                                                                               86

1              A.     Will be released, correct.           Should be.
2              Q.     Here it's the same, because his sentence
3       is done as of this day?
4              A.     Correct.     It's the date he was time
5       comped, so it would come out to be the same as
6       that, yeah.
7              Q.     So if I'm looking at a time computation
8       sheet, and I'm looking for the date that the DOC
9       thinks someone should be released, I'm looking for
10      the DS date, correct?
11             A.     That is the date that -- yes.            DOC will
12      process the release for that day with no -- unless
13      he has other stuff that would change that date.
14             Q.     Right.     Like he commits an infraction and
15      loses some good time or something?
16             A.     Or has a new sentence out there that we
17      don't know about yet.
18             Q.     I'm going to mark this as Exhibit 11.
19      This is Mr. Grant's -- Exhibit 11 attached to this
20      deposition is Mr. Grant's time computation
21      worksheet from CAJUN; is that right?
22             A.     Yes.
23             Q.     So this is sort of the worksheet on the
24      computer that allows the time computation person to
25      compute someone's time and figure out what their



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 87 of 124
                                                                               87

1       release date should be?
2              A.     Correct.
3              Q.     Must Serve is the days that the person
4       still must serve in incarceration, correct?
5              A.     Must Serve would be his -- I'm trying to
6       see how to -- his sentence less his good time, good
7       time rate.
8              Q.     So it's the days you've got left to spend
9       in prison?
10             A.     Right.
11             Q.     Here Mr. Grant has -- it's been input
12      that he has a sentence length of one year, correct?
13             A.     Correct.
14             Q.     And he has jail credit of 2,475 days?
15             A.     Correct.
16             Q.     And that's for all of that time he has
17      been incarcerated from 2009 to 2015?
18             A.     It was actually 2008 to 2015.
19             Q.     That's why we get a negative must serve
20      date, because his jail credit is thousands of days
21      longer than his sentence, correct?
22             A.     Correct.
23             Q.     So anyone with a negative must serve
24      number is eligible for immediate release?
25             A.     Correct.



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 88 of 124
                                                                               88

1              Q.     But Mr. Grant was not released on the
2       26th, correct?
3              A.     Correct.
4              Q.     I'm going to mark as Exhibit 12 another
5       document from Mr. Grant's time computation from
6       July 26, 2016, correct?
7              A.     Yes.    It's his master record.
8              Q.     This one says that his DS date and his
9       full-term date are July 27th, correct?
10             A.     Correct.
11             Q.     So why is that different than what we
12      were looking at before, July 26th?
13             A.     Whenever we calculate someone's time, and
14      they're due to go home, immediately, we have to
15      clear them for release.           We pull another criminal
16      history.      We look for any detainers, warrants,
17      clear all his arrests that he has that we don't
18      know what happened to them to make sure he did not
19      get sentenced in the same parish, another
20      jurisdiction, and have another sentence out there
21      that we need to add to him so we don't release him
22      in error, and he still has another hard labor
23      sentence out there.         So we have to clear him all
24      the way through and make sure he has DNA on file.
25      If he has -- we clear any victim information.                   We



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 89 of 124
                                                                               89

1       have to send letters or call if it's immediate
2       release.      So there is things that have to happen
3       before we can actually issue a certificate to
4       release him.
5                     If we do the time comp, and we don't get
6       all of that clearing in, we can't release him until
7       we get everything we need to make sure he can be
8       released.      Sometimes it does go into the evening.
9       We don't get what we need, and it may change to the
10      next day.      We work them as late as we can and try
11      and release them.         If we get him released, and the
12      jail won't release him because there is no bus
13      travel or anything, we will hold and let them
14      release the next morning and catch a bus.                 So with
15      this one, I can't say positively, but clearing him
16      for release and then processing him once that's all
17      cleared.
18              Q.    How many hours does that administrative
19      process of clearing someone for release usually
20      take?
21              A.    It just depends on who we're trying to
22      call and who we're dealing with to get the -- that
23      we can call and ask, and they say, we can't give it
24      to you right now, we'll call you back, or we fax it
25      to them and get them to fill out a form saying it's



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 90 of 124
                                                                               90

1       cleared.      He got sentenced on this or dismissed or
2       whatever, and they send it back to us.                It's just
3       we -- it could take -- some of them, if he only has
4       a few, one or two arrests, it could take --
5       sometimes it could take a few minutes.                Sometimes
6       it could take a whole day or two.              We're depending
7       on others to give us that information.
8              Q.     Does it ever take more than two days?
9              A.     I can't say positively, but probable,
10      yes.
11             Q.     How long did it take to do that for
12      Mr. Grant?
13             A.     I mean, just looking at the paperwork, it
14      took from the 25th to the 26th.              I mean the 26th to
15      the 27th.      We received everything on the 26th.               We
16      released him on the 27th, but I can't say how long
17      it took.
18             Q.     Why would -- so Miss Smith put this in as
19      full-term date July 27th, 2016 into CAJUN?
20             A.     Whenever we do not release someone, we go
21      back in and recalculate it to show that he served
22      another day, because we can't back date his
23      release.      We have to get the date that we're
24      actually -- when we're ready and have everything.
25      We have to have the date on his paper when we truly



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 91 of 124
                                                                               91

1       releasing him.
2               Q.      So on the 26th, someone in PreClass saw
3       that he wasn't going to -- all of that wasn't going
4       to get done on the 26th, so they added one day to
5       the full-term date?
6               A.      We don't really add a date.          We just
7       transmit through the time comp.              It's going to add
8       a date, because now it's the -- this was -- if --
9       well, let me rephrase that, because if it gets to
10      late in the evening, they will, because no one
11      works that late.        Just so his date doesn't look
12      like -- and at night someone sees he should have
13      went home today and just releases him, and we
14      didn't have him cleared yet, we will modify that
15      date to the next day so it's not sitting out there,
16      and the offender did not release on that date.
17              Q.      So it looks like -- so this says amended
18      on the 26th, and they put a full-term date of the
19      27th.        So it looks like someone in PreClass at the
20      end of the day said, oh, it looks like we're not
21      going to get the administrative tasks done today.
22      We need to -- we don't want him to be released, so
23      let's add a date so we can finish it, and he can be
24      released tomorrow.         Is that what we are looking at?
25              A.      Yes, because they've changed it, knowing



                        SOUTHERN COURT REPORTERS, INC.
                                 (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 92 of 124
                                                                               92

1       we could not release him.            He was not going to
2       release on the 26th and trying to clear the case
3       out, his arrests.
4              Q.     Is there any reason why someone can't be
5       released, and then you have them come back to do
6       the administrative tasks?
7              A.     Because if he actually had a -- say --
8       this is just an example, not on this offender
9       himself.      Let's say he had a sex offense crime that
10      we didn't know that we find out about, and if we
11      had already released him, and then we find out he
12      has a sex offense sentence, he should not have been
13      released.      Even if he had reached his release date
14      on that, he should not have been released until we
15      do all of the paperwork, by law, on a sex offender.
16                    There is different reasons.            If he wasn't
17      DNA'd, we would have to get that.              We would have to
18      pick him back up or get warrants to pick him back
19      up if they have something out there that they
20      didn't have on his file at the time this sentence
21      was complete.
22             Q.     So if someone is released too early,
23      there is a procedure for getting them back, to put
24      out warrants?
25             A.     Yeah.    We would have to get warrants and



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 93 of 124
                                                                               93

1       get them arrested, yeah.
2              Q.     Then on July 27th, 2016, DOC finishes
3       everything it needs to do and sends a Certificate
4       of Release to Madison, right?
5              A.     Correct.
6              Q.     Madison releases him and puts him on a
7       bus back to New Orleans, correct?
8              A.     I'm not sure.
9              Q.     Are there any steps that the DOC
10      employees took to ensure the timely release of
11      Rodney Grant that we have not covered yet?
12                    MS. GLAZER:
13                          Object to the form of the question.
14                    THE WITNESS:
15                          Again, I'm not -- I can only say
16                      what I see in the record as far as --
17                      you know, we didn't do narratives what
18                      was done, ordered over the phone, or
19                      things like that in 2016.
20      BY MR. MOST:
21             Q.     Speaking for the DOC, you don't have
22      anything to suggest that any additional steps
23      besides what we've discussed already today were
24      taken by any DOC employee to ensure the timely
25      release of Rodney Grant, correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 94 of 124
                                                                               94

1                     MS. GLAZER:
2                           Object to the form.
3                     THE WITNESS:
4                           I don't understand. Still, my answer
5                       would be the same.         I don't have
6                       anything showing that it was -- you
7                       know, anybody --
8       BY MR. MOST:
9              Q.     So you don't have any information or
10      evidence of any additional steps besides the ones
11      we've talked about today that DOC employees took to
12      ensure the timely release of Rodney Grant, correct?
13                    MS. GLAZER:
14                          Object to the form.
15                    THE WITNESS:
16                          We did not make narratives at that
17                      time saying what we did each minute of
18                      what we did with a case at that time,
19                      so I can't say if they did or not.
20      BY MR. MOST:
21             Q.     I understand, but I'm just asking, you
22      don't have any evidence or documents to suggest
23      that there were any steps taken by DOC employees to
24      ensure the timely release of Rodney Grant that we
25      have not covered today, correct?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 95 of 124
                                                                               95

1                     MS. GLAZER:
2                           Object to the form.
3                     THE WITNESS:
4                           Correct.      We did not make narratives
5                       at that time.
6       BY MR. MOST:
7              Q.     So who at the DOC -- whose job was it at
8       the DOC to ensure that Mr. Grant had a timely
9       release?
10                    MS. GLAZER:
11                          Object to the form.
12                    THE WITNESS:
13                          PreClass has a procedure on our
14                      releases, how they're handled and what
15                      to do, and in case of whatever, missing
16                      paperwork, what you do and how releases
17                      are handled.       We have submittals that
18                      are pulled and the supervisors and
19                      managers check to make sure these
20                      offenders are released within the
21                      parameter of us getting the legal
22                      paperwork that is necessary to release
23                      them.
24      BY MR. MOST:
25             Q.     It sounded to me, like you testified



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 96 of 124
                                                                               96

1       earlier, that it was Janille Townsel's job
2       initially to get any missing documents, correct?
3                     MS. GLAZER:
4                           Object to the form.
5                     THE WITNESS:
6                           No.    Janille was actually trying to
7                       get the parole packet, which is from
8                       our parole board, not from jail or
9                       anywhere else.        I'm not sure who
10                      processed it before the parole violator
11                      got it and started the parole violation
12                      part.
13      BY MR. MOST:
14             Q.     So someone at the DOC saw that the Bill
15      of Information was missing from the packet and
16      should have reached out to get it, correct?
17             A.     And could have except we didn't make
18      narratives back then to say if we did or not.
19             Q.     But it was someone's job to do that,
20      right?
21             A.     Correct.
22             Q.     Do you know whose job that was?
23             A.     Not in 2016, no.
24             Q.     How many people were there that did that
25      job? Were there a bunch of people?               Was it two



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 97 of 124
                                                                               97

1       people?
2              A.     We have -- I'm not sure exactly how many
3       employees we had then.           I have 53 employees.
4              Q.     Fifty-three people who see a packet, see
5       if there is something missing and then --
6              A.     We get thousands of cases a month, and at
7       that point, everybody was working parish and
8       getting paperwork, and there is a process of what
9       is necessary.
10             Q.     So you can't say who should have done it
11      back then?
12             A.     No.
13             Q.     So we looked at the time computation
14      worksheet where Mr. Grant got negative 2,000
15      something days, right?
16             A.     Yes.
17             Q.     So he was getting credit for this
18      sentence for time he spent on a different charge,
19      as the judge ordered, correct?
20             A.     Correct.
21             Q.     That's the Bodeye rule that we talked
22      about earlier?
23                    MS. GLAZER:
24                           Objection.
25                    THE WITNESS:



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 98 of 124
                                                                               98

1                            As far as it is today.          I don't know
2                       about in 2016.
3       BY MR. MOST:
4              Q.     Right.    But Miss Smith actually did apply
5       the time from that other charge to Mr. Grant, as
6       the judge ordered, right?
7              A.     Yes.
8              Q.     So Miss Smith was applying the Bodeye
9       rule to Mr. Grant, correct?
10                    MS. GLAZER:
11                           Objection.
12                    THE WITNESS:
13                           I don't know at that point if it was
14                      considered Bodeye or not.            I don't know
15                      if that was in effect at that point.
16      BY MR. MOST:
17             Q.     But Miss Smith was doing the thing where
18      if a judge orders it, you apply credit from a
19      different charge regardless, if that's what the
20      rules of criminal procedure require, correct?
21             A.     She did apply the credit that the judge
22      ordered him get.
23             Q.     That's the way the DOC understood it was
24      supposed to do things at the time of Mr. Grant's
25      time calculation?



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
     Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 99 of 124
                                                                               99

1              A.     Not necessarily.        It's due to -- the
2       wording.      I don't know if she actually got with
3       legal to decide to give it.            Credit for time served
4       means he was actually serving on that sentence.
5       The jail credit letter from Orleans Parish did not
6       show he was serving on this sentence in 2008 to
7       2015, so I can't say why she gave it to him.                  It
8       may have been a decision from legal that since the
9       judge ordered it and gave specific dates, which we
10      will do at some point, if they gave from this date
11      to this date, and even though the judge left out an
12      actual date in 2015, it was decided to give it to
13      him.
14             Q.     So Miss Smith was doing the thing that
15      Bodeye requires, whether it was coming from that
16      case or coming from some other directive, correct?
17                    MS. GLAZER:
18                           Object to the form.
19                    THE WITNESS:
20                           He got credit for time he spent on
21                      another docket.
22      BY MR. MOST:
23             Q.     So yes?
24             A.     Yes.
25             Q.     So without getting into the question of



                      SOUTHERN COURT REPORTERS, INC.
                               (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 100 of 124
                                                                        100

1    whose fault it was, the judge gave an order
2    regarding Mr. Grant that should have resulted in
3    him being released as soon as possible, correct?
4                 MS. GLAZER:
5                        Object to the form of the question.
6                 THE WITNESS:
7                        He gave an order to give him credit.
8    BY MR. MOST:
9          Q.     And the amount of credit that the judge
10   gave was more than the sentence, correct?
11         A.     On this instant offense, yes.
12         Q.     So the judge was giving an order of more
13   credit than a sentence, and so it should have
14   resulted in immediate release, correct?
15                MS. GLAZER:
16                       Object to the form of the question.
17                THE WITNESS:
18                       Not if it would have made him a
19                   parole violator.
20   BY MR. MOST:
21         Q.     But he wasn't a parole violator?
22         A.     Correct.      After we found that out.
23         Q.     So not getting into fault, who knew what,
24   Mr. Grant should have gotten out right away, if
25   everything had been done right, correct?



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 101 of 124
                                                                        101

1                 MS. GLAZER:
2                        Object to the form of the question.
3                 THE WITNESS:
4                        I can't say if he would have,
5                    because it didn't happen that way, so I
6                    don't know.      I can't say he would have
7                    gotten out right away, because it
8                    didn't happen that way.           I can't
9                    speculate what would have happened had
10                   something happened differently.
11   BY MR. MOST:
12         Q.     We know what the judge wanted, correct?
13         A.     We know he gave him a one-year sentence
14   and credit for time served on another sentence.
15   Again, I don't know if at that point if Bodeye was
16   in effect or was it a decision made at that point
17   just to give it to him.          I can't say backwards what
18   happened, why he got that much credit, but he did
19   on that date, and it made him an immediate release,
20   giving him all of that credit.
21         Q.     So from the DOC's perspective, Mr. Grant
22   was eligible for immediate release as soon as they
23   did his time computation; is that correct?
24         A.     Correct.
25         Q.     Topic Number 2 of the 30(b)(6) notice is,



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 102 of 124
                                                                        102

1    "All steps taken by any DOC personnel with regard
2    to the post-sentence obtaining of records regarding
3    Rodney Grant from the clerk of court."                We know the
4    DOC got the Bill of Information from the clerk of
5    court, correct?
6            A.   Correct.
7            Q.   We know they got it on the 26th, correct?
8            A.   Correct.
9            Q.   But we don't know when the DOC asked for
10   it, correct?
11           A.   Correct.
12           Q.   So you don't have any information about
13   what steps DOC personnel took to obtain records
14   regarding Mr. Grant from the clerk of court?
15           A.   No.
16           Q.   The next topic is, "Any communications
17   between any DOC personnel and the sheriff's office
18   or Judge Buras regarding Rodney Grant."                I'm going
19   to break that down.         Were there any communications
20   between DOC personnel and Judge Buras regarding
21   Rodney Grant other than the e-mails we looked at
22   today?
23           A.   Not that I'm aware of or what is in his
24   file.
25           Q.   Were there any communications between DOC



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 103 of 124
                                                                        103

1    personnel and the sheriff's office, the Orleans
2    Parish Sheriff's Office, regarding Rodney Grant
3    other than what we've looked at today?
4          A.     Not that I'm aware of.          There is nothing
5    in his file.
6          Q.     So the next topic is, "Any reasons why
7    OPSO cannot or does not conduct its own time
8    computation of persons sentenced to the custody of
9    the DOC."     So the sheriff's office generally has
10   documents before the DOC gets it, right?
11         A.     Correct.
12         Q.     So they could do their own time comp to
13   see who might be eligible for immediate release,
14   correct?
15         A.     I can't say if they could or couldn't,
16   because I don't know if they know the laws or
17   anything.     I can just speak for DOC's side why we
18   do the time computation on hard labor DOC
19   offenders.
20         Q.     But the DOC has not ordered the sheriff's
21   office, you can't do that, have they?
22         A.     Not that I'm aware of.
23         Q.     They have not -- the DOC has not told the
24   sheriff's office you shouldn't do that, have they?
25         A.     Not that I'm aware of.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 104 of 124
                                                                        104

1           Q.    You are speaking on behalf of the DOC,
2    right?
3           A.    Right.
4           Q.    The way things are now, and the way
5    things were in 2016, is that the sheriff sends
6    PreClass packets to the DOC, and then the DOC says,
7    bring that inmate to us on such and such a date,
8    correct?
9           A.    I'm not sure.       I can only say I have seen
10   the things where they do move them into DOC.                  I
11   don't know if they move them all in or how that is
12   exactly handled.        I'm not over transfers, but we do
13   move some of them in once they -- once they e-mail
14   the paperwork, it is handled at a different
15   facility now, and they are worked and processed,
16   and then they move them in.
17          Q.    But is there anything stopping the
18   sheriff's office from just bringing people as soon
19   as they are sentenced to the DOC?
20          A.    We don't allow them to just drop them
21   off.     That's an order, because we have to know they
22   are DOC offenders.         They have to be verified that
23   they're a DOC offender and verified who the
24   offender is and things like that before they can
25   actually bring them.         It's not something where they



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 105 of 124
                                                                        105

1    can just bring them in.          Once everything is
2    verified, and they are a DOC offender, then an
3    order saying, okay, now you can bring them, because
4    we verified they are DOC, but it not like -- I know
5    they can't just bring them.
6          Q.     By they are DOC meaning like a sentencing
7    order sentencing this person to the custody of the
8    Department of Corrections?
9          A.     Correct.
10         Q.     Is there any reason the sheriff's office
11   couldn't bring the person at the same time as the
12   packet with that information?
13         A.     I can't say there is a reason why they
14   couldn't.     I can give you the reason why we can't
15   do it that way.
16         Q.     Let me rephrase it.         Has the DOC ever
17   told the sheriff's office not to bring the inmate
18   along with their PreClass paperwork?
19         A.     Not that I'm aware of.          They were not
20   told that.      Usually, if they're moving them,
21   wanting to move them in today, they e-mail it to
22   us.   We update all our system, give them a DOC
23   number, and they move them in.
24         Q.     So it is possible to sometimes send the
25   paperwork over and then take the inmate from the



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 106 of 124
                                                                        106

1    sheriff's office to the DOC the same day?
2           A.    It's possible.
3           Q.    That sometimes happens?
4           A.    Yes.
5           Q.    When the sheriff brings inmates sentenced
6    to the custody of the Department of Corrections
7    physically to the Department of Corrections, they
8    don't bring their paperwork along with them,
9    correct?
10          A.    No.    At this time, it's already sent in.
11   It's e-mailed in to the facility that handles them,
12   and they working them, and they have set days they
13   bring them in, so they are already processed in our
14   system when they get there.
15          Q.    I believe the Orleans sheriff's policy is
16   that they send inmates once a week on Thursdays?
17          A.    It is once a week.         I'm not positive what
18   day.
19          Q.    But that's the sheriff's policy.              The DOC
20   didn't tell them to do that, did they?
21          A.    There was probably an arrangement, when
22   can you bring them, yeah.
23          Q.    But the once a week on Thursdays thing,
24   that wasn't an order from the DOC?
25          A.    It was just an arrangement with the two.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 107 of 124
                                                                        107

1          Q.     Are you familiar with the Basic Jail --
2    let me back up.        The Basic Jail Guideline, are you
3    familiar with what that is?
4          A.     Somewhat I know, right.
5          Q.     Those are instructions from the DOC of
6    how sheriffs are supposed to handle inmates
7    sentenced to the custody of the DOC?
8          A.     There is -- I'm not familiar with exactly
9    what is in it, but I know it is giving them what
10   they are to have on them and different things.
11         Q.     I'm going to mark as Exhibit 13 what
12   appear to be pages from the DOC's Basic Jail
13   Guidelines.
14         A.     Yes.
15         Q.     Looking at Page 17 under Section
16   II-A-008, you see this talks about the offender's
17   case record and certain documents in that?
18         A.     Yes.
19         Q.     You see that the offender record shall be
20   transferred with the offender at such time the
21   offender is transferred to another local or DPS&C
22   facility?
23         A.     Yes.
24         Q.     So it looks to me like the sheriff's
25   office is not following this rule that they're



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 108 of 124
                                                                        108

1    supposed to take the records with the inmate,
2    correct?
3          A.     This is if a copy -- if the offender --
4    population management is the housing of offenders,
5    so if they transfer from parish to parish, they
6    want them to send a file with what the offender is
7    serving time, who he is, things like that.                 I don't
8    know if Orleans is following that or not when they
9    transfer the offenders.          It's not the actual
10   PreClass part of it.
11         Q.     You mentioned earlier criminal code --
12   you mentioned earlier Code of Criminal Procedure
13   892, which I'm going to mark as Exhibit 14.                 Is
14   this that code section you were talking about
15   before?
16         A.     Yes.
17         Q.     Did you see under C it says, "All
18   statements and documents required by this Article
19   shall physically accompany any defendant when said
20   defendant is transferred to a penal institution or
21   a mental institution or mental hospital?"
22         A.     Yes.
23         Q.     So it looks like this law requires the
24   sheriff to bring some documentation with the inmate
25   when they transfer them to a penal institution,



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 109 of 124
                                                                        109

1    correct?
2          A.     Correct.      Yes.
3          Q.     And the sheriff doesn't do that, correct?
4          A.     I'm not sure if they bring any type of
5    paperwork when they move into the penal -- that
6    would be like when they receive them at a penal
7    institution.       The intake facility, I'm not sure
8    what paperwork they bring with the offender
9    himself.
10         Q.     When they come to Baton Rouge -- I'm
11   sorry.     When they come to Elayn Hunt for
12   processing, the sheriff doesn't send paperwork with
13   them, correct?
14         A.     I'm not sure.
15         Q.     You're not sure.        Okay.     Finally, Topic
16   6, "Any reasons why OPSO cannot release a person
17   sentenced to the custody of the DOC if OPSO knows
18   that person's sentence is complete." Generally, if
19   a jailer knows someone should be free, they should
20   release them, right?
21                MS. GLAZER:
22                       Object to the form of the question.
23                THE WITNESS:
24                       I can see reasons why they should
25                   not release them, especially because of



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 110 of 124
                                                                        110

1                    the offenders that have other sentences
2                    at other places that they may not know
3                    about, as we talked earlier with other
4                    jurisdictions, convictions that he may
5                    have a larger sentence that he still
6                    owes on.     Sex offender information.
7                    DNA needs to be taken, by law, before
8                    he releases.       That's DOC's obligation
9                    to make sure that's carried out before
10                   he is released.
11   BY MR. MOST:
12         Q.     Generally, if you have looked at
13   everything, and you see that someone should be
14   free, they should be released, you know,
15   acknowledging that there may be some administrative
16   tasks before they physically walk out of the door,
17   correct?
18                MS. GLAZER:
19                       Object to the form of the question.
20                THE WITNESS:
21                       Again, once everything is cleared,
22                   and all of the information is gathered
23                   that he can be released, then we
24                   release him. We can release him.
25   BY MR. MOST:



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 111 of 124
                                                                        111

1          Q.     So the answer is yes?
2          A.     Yes, after all the paperwork is received
3    and processed, and we are sure he can be released.
4          Q.     I'm talking now about the sheriff.               Let's
5    say the sheriff has someone in their jail sentenced
6    to the custody of the DOC, and the sheriff knows
7    that this person should be free.
8                 MS. GLAZER:
9                        Calls for speculation.          Outside the
10                   scope of -- I'm sorry.          I thought you
11                   were done.      You did stop.
12                MR. MOST:
13                       You are right.       I did pause.       I took
14                   a breath, so I don't blame you for
15                   jumping in.
16   BY MR. MOST:
17         Q.     Let's say the sheriff has someone in
18   their jail sentenced to the custody of the DOC, and
19   the sheriff knows that person's sentence is
20   complete.     They should be free.          Does the sheriff
21   have the power to let them go?
22         A.     Again, I think it's DOC's obligation to
23   clear the offender, make sure he is due for
24   release, and that all the proper notifications, all
25   the proper laws, that are needed before he is



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 112 of 124
                                                                        112

1    released is handled, and the Department of
2    Corrections handle the release.
3            Q.   Is there any reason you know of that the
4    sheriff can't release someone they know should be
5    free?
6            A.   If he is a parish jail offender, he is
7    their offender.        If he is a DOC hard labor
8    sentence, he is actually a DOC offender.                They're
9    just housing him for DOC.           So it's our obligation
10   to handle the release and make sure everything is
11   in order for him to be released.
12           Q.   So you don't think the sheriff can
13   release someone sentenced to the custody of the
14   DOC, even if the sheriff knows they should be free
15   until they hear word from the DOC?
16           A.   Again, I don't -- I mean, it is the DOC's
17   obligation to make sure it's carried out that he
18   serves his sentence and releases when we find out
19   everything we need to know that he can be released.
20           Q.   But has the DOC ever instructed sheriffs,
21   you can't release someone who you know to be free
22   if they are sentenced to the custody of the
23   Department of Corrections until you hear from us?
24   Has that order ever gone from the DOC to the
25   sheriff's offices?



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 113 of 124
                                                                        113

1                 MS. GLAZER:
2                         Object to the form.
3                 THE WITNESS:
4                         I'm not sure if anything has gone to
5                    the sheriff's office.          We have notified
6                    them that DOC offenders will be
7                    released by the Department of
8                    Corrections, and a certificate will be
9                    issued to release him from custody.
10   BY MR. MOST:
11         Q.     But you don't know of any order from the
12   DOC to the sheriff saying you cannot release
13   someone, even if you know they should be free,
14   until you hear from us; is that correct?
15         A.     I don't know of an order.
16         Q.     Okay.     Thank you.      Let me flip through.
17   We may be at the end.          I want to double-check here.
18   So everything that happened to Mr. Grant proceeded
19   according to DOC policy, correct?
20                MS. GLAZER:
21                        Object to the form of the question.
22                   It is awfully broad.         Everything that
23                   happened.
24   BY MR. MOST:
25         Q.     I can rephrase it.         Did the steps that



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 114 of 124
                                                                        114

1    the DOC took with regard to Mr. Grant follow DOC
2    policy?
3          A.     From what I have in his file, yes.
4          Q.     So you don't see any evidence in the file
5    that any DOC employees violated DOC policy,
6    correct?
7          A.     Correct.
8          Q.     So the actions that the people in the
9    PreClass Department took with regard to Mr. Grant
10   flowed from the DOC policies approved by Secretary
11   LeBlanc, correct?
12         A.     From what I see in his file, yes.
13         Q.     I want to ask you about a couple of
14   individuals.       Janille Townsel.        She looked at --
15   what was her role with regard to Mr. Grant?
16         A.     From looking at what is in his file, it
17   appears she was the person the paperwork was given
18   to as a parole violator, to work him as a parole
19   violator.     To figure out if he would be a parole
20   violator and work him as a parole violator.                 That
21   is about as far as I got with what is in his file.
22         Q.     It was Janille Townsel's job to figure
23   out whether this new sentence of Mr. Grant violated
24   his parole, correct?
25         A.     Or if we received the parole revocation



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 115 of 124
                                                                        115

1    paperwork and order it, correct.
2          Q.     Part of her job was to figure out whether
3    this new sentence was a violation of his parole,
4    correct?
5          A.     Yes.
6          Q.     Figuring out whether his new sentence was
7    a violation of his parole was the thing that was
8    postponing his time computation, correct?
9          A.     From what I see in here, that, and
10   possibly, and I can't say for sure, because it is
11   not noted, again, in the file that, and if he gets
12   the credit for time he served on another sentence.
13         Q.     So the things that DOC was waiting to do,
14   the time computation, was figuring out whether his
15   new sentence violated his parole, and maybe, but
16   you don't know for sure, whether he was entitled to
17   the credit for time served on a different charge,
18   correct?
19         A.     Correct.
20         Q.     So if it was clear at the time he should
21   get that credit, then the only thing that the DOC
22   was waiting to do time computation on was figuring
23   out whether this new sentence violated his parole,
24   correct?
25         A.     Correct.      At that point, the only thing



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 116 of 124
                                                                        116

1    we were waiting on is that bill of Information to
2    figure that out.
3          Q.     Kenedra Burton.        What was her role
4    regarding Rodney Grant?
5          A.     I really don't know if that was just that
6    someone gave her name as a contact.               I don't see
7    her name on anything else.
8          Q.     She is mentioned in one of the discovery
9    responses.
10         A.     I think she was included on one of the
11   e-mails.     I think -- again, I don't know, but
12   sometimes they just include several people they
13   know work here so someone gets it.
14         Q.     Right.     She was the person that Judge
15   Buras e-mailed, but you don't know why --
16         A.     One of the clerks may have knew her
17   because she orders stuff and just gave it to her.
18         Q.     Then Angela Smith's role was to actually
19   do the time computation?
20         A.     Angela Smith was actually a supervisor.
21   She did do the time computation.             It's not her role
22   to do it, but, obviously, she was involved trying
23   to get it going, because she, at the end, did do
24   the time -- she is the one who did the time
25   computation.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 117 of 124
                                                                        117

1          Q.     Kelly Weaver managed Mr. Grant's release
2    from custody? Is that right?            You can refresh from
3    these interrogatory responses, if that is helpful.
4          A.     I think she is the one who cleared --
5    started the process clearing the release.
6          Q.     Doing the administrative tasks?
7          A.     Right.     Getting the clearances and
8    things.
9          Q.     And then what was -- I note that you are
10   also mentioned here, Angela Griffin.               What was your
11   role regarding Mr. Grant?
12         A.     I'm over the department that handles the
13   time computation.
14         Q.     You were not personally involved in
15   handling anything with regard to Mr. Grant, but you
16   are the boss of the department?
17         A.     Correct.
18         Q.     So you were only involved insofar as you
19   are responsible for the people who work under you,
20   correct?
21         A.     Correct.
22         Q.     Were you consulted about Mr. Grant's case
23   at any point?
24         A.     I can't say.       I don't remember.         I don't
25   see anything in here, but in 2016, I don't -- yeah.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 118 of 124
                                                                        118

1          Q.     Let me just flip through these things you
2    gave me.     So the minutes of the court, those are an
3    official legal document, correct?
4          A.     Correct.
5          Q.     Those show up in Orleans Parish on
6    something called Docket Master?
7          A.     Yes.
8          Q.     The PreClass Department can look things
9    up on Docket Master?
10         A.     We can now, and a few people could, and I
11   don't know what years it's changed where we could.
12   It was random, but now we can look it up.                 I can't
13   say for sure in '16, but I'm pretty sure we had
14   access in '16.
15         Q.     So Docket Master would show whether
16   Mr. Grant's case was an old case or a new case,
17   right? Is that ambiguous?           Do you want me to
18   rephrase that?
19         A.     I'm not sure what Docket Master shows.
20         Q.     Sure.     I'm going to mark this as Exhibit
21   15 and attach it to this deposition.               Does this
22   appear to be a Docket Master printout for
23   Mr. Grant?
24         A.     Yes.
25         Q.     It shows that this is an old 2000 case?



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 119 of 124
                                                                        119

1          A.     Yes.
2          Q.     So if PreClass had had access to Docket
3    Master in 2016, they would have been able to look
4    up and see that this was an old case?
5          A.     Yes.    We could have seen when the bill
6    was filed.
7          Q.     Would you be able to work with people in
8    your department to figure out if, in 2016, at the
9    time of Mr. Grant's sentencing, PreClass had access
10   to that Docket Master?
11         A.     I think so.
12         Q.     Going back to a document we looked at
13   early on, the criminal history, which is Exhibit 3,
14   we noted that on Page 3 someone at the DOC made
15   handwritten notations matching this 2000 arrest to
16   the Docket Master that Mr. Grant -- I'm sorry, to
17   the docket number that Mr. Grant was sentenced
18   under in 2016, correct?
19         A.     Correct.
20         Q.     What does it take to link those two, the
21   arrest to a docket entry?
22         A.     We would actually call the jail to see
23   what happened with these charges, because he was
24   fingerprinted here in 2016 for the one year on that
25   docket number, but it doesn't say for this arrest.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 120 of 124
                                                                        120

1    So even though he's got a one-year hard labor
2    sentence showing for this docket here, we don't
3    know when he committed it, which one of these
4    crimes in this criminal history is for this.                  So we
5    would have to call, and, usually, that's done at
6    release time, because we know he's got a one-year
7    sentence.     Just don't know when, you know, but we'd
8    start clearing this to see if he got additional
9    sentences for all these crimes that's on this
10   criminal history, that we may have to hold him and
11   get new paperwork for on it.
12         Q.     So if you wanted to figure out whether
13   Mr. Grant was being held on an old charge or a new
14   one, another way to do it would be to look at this
15   criminal history and call the jail about these
16   entries?
17         A.     All of the entries, correct.
18         Q.     Or you could look up on Docket Master his
19   name to pull these up as well, correct?
20         A.     But it only gives this one charge, so we
21   wouldn't know what happened to all of these others.
22         Q.     But it could be matched through Docket
23   Master?     You could link the case to the arrest?
24         A.     No.    This doesn't show.         That would be
25   putting us making -- saying that is the only arrest



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 121 of 124
                                                                        121

1    he had on that day.         We don't do that, because we
2    don't know how many times, what charges, or if
3    Orleans even fingerprinted him for the rest or any
4    parish.     We let them tell us, because they have the
5    records.     They're the ones who did this.             What
6    these were for, what cases they fall under instead
7    of us trying to match them up.
8          Q.     Anything else you think I should know
9    about what happened with Mr. Grant?
10         A.     Not that I can think of.           That pretty
11   much --
12                MR. MOST:
13                       Phyllis, would you like to ask any
14                   questions?
15                MS. GLAZER:
16                       No.
17                MR. MOST:
18                       The sheriff's office was noticed
19                   about this deposition but did not show
20                   up, so I'll note that they are not in
21                   the room.      Of course, they're not going
22                   to be asking any questions.
23                MS. GLAZER:
24                       Did you get a response from Blake?
25                MR. MOST:



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 122 of 124
                                                                        122

1                        Oh, yes.     I texted Blake Arcuri at
2                    11:09.     I texted him that we're going
3                    to start the DOC depo, unless y'all are
4                    nearly here, and he responded, "Start
5                    without us."
6                        [End of deposition, 2:05.]
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 123 of 124
                                                                        123

1                         WITNESS CERTIFICATE
2
3
4
5                        I, ANGELA GRIFFIN, have read or have
6    had the foregoing testimony read to me pursuant to
7    Rule 30(e) of the Federal Rules of Civil Procedure
8    and do hereby certify that to the best of my
9    ability and understanding, it is a true and correct
10   transcription of my testimony.
11
12
13   Please check one:
14
     _____Without corrections
15
16
     _____With corrections (see errata sheet)
17
18
19
20   ________________________                       ______________
     ANGELA GRIFFIN           Date
21
22
23
24
25



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
 Case 2:17-cv-02797-NJB-DMD Document 143-9 Filed 02/12/20 Page 124 of 124
                                                                        124

1                        C E R T I F I C A T E
2
3                   This certification is valid only for
     a transcript accompanied by my original signature
4    and original required seal on this page.
5                   I, SANDRA P. DIFEBBO, Certified
     Court Reporter, in and for the State of Louisiana,
6    as the officer before whom this testimony was
     taken, do hereby certify that ANGELA GRIFFIN, after
7    having been duly sworn by me upon authority of R.S.
     37:2554, did testify as hereinbefore set forth in
8    the foregoing 123 pages;
9                   That the testimony was reported by
     me in stenotype, was prepared and transcribed by me
10   or under my personal direction and supervision, and
     is a true and correct transcript to the best of my
11   ability and understanding;
12                  That the transcript has been
     prepared in compliance with transcript format
13   guidelines required by statute or by rules of the
     board, that I have acted in compliance with the
14   prohibition on contractual relationships as defined
     by Louisiana Code of Civil Procedure Article 1434
15   and in rules and advisory opinions of the board;
16                  That I am not related to Counsel or
     to the parties herein, nor am I otherwise
17   interested in the outcome of this matter.
18
19
20
21   ___________________________
     Sandra P. DiFebbo,
22   Certified Shorthand Reporter
23   Date: _________
24
25


                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
